Name: Regulation (EU) NoÃ 167/2013 of the European Parliament and of the Council of 5Ã February 2013 on the approval and market surveillance of agricultural and forestry vehicles Text with EEA relevance
 Type: Regulation
 Subject Matter: means of agricultural production;  technology and technical regulations;  trade policy;  organisation of transport;  transport policy;  environmental policy
 Date Published: nan

 2.3.2013 EN Official Journal of the European Union L 60/1 REGULATION (EU) No 167/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 February 2013 on the approval and market surveillance of agricultural and forestry vehicles (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national Parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In order to promote the internal market, a comprehensive Union type-approval system for tractors, their trailers and interchangeable towed equipment was established by Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units (3). (2) For the purposes of the development and operation of the internal market of the Union, it is appropriate to replace the approval systems of the Member States with a Union type-approval procedure based on the principle of total harmonisation, while at the same time taking due account of cost-benefit considerations, with special attention given to small and medium-sized enterprises. (3) Following the request of the European Parliament and with the aim of simplifying and accelerating the adoption of type-approval legislation, a new regulatory approach has been introduced in Union vehicle type-approval legislation in accordance with which the legislator in the ordinary legislative procedure sets out the fundamental rules and principles only and delegates the power to adopt delegated acts concerning further technical details to the Commission. With regard to substantive requirements, this Regulation should therefore lay down only fundamental provisions on functional safety, occupational safety and environmental performance and delegate to the Commission the power to lay down the technical specifications in delegated acts. (4) The requirements of this Regulation are in accordance with the principles enshrined in the Commission Communication of 5 June 2002 entitled Action plan Simplifying and improving the regulatory environment . (5) It is of particular importance that future measures proposed on the basis of this Regulation or procedures to be implemented in application of it comply with the principles which have been restated in the report published by the Commission in 2006 entitled CARS 21: A Competitive Automotive Regulatory System for the 21st century (CARS 21). In particular, for the purposes of better regulation and simplification and in order to avoid constant updating of existing Union legislation on issues of technical specifications, this Regulation should make reference to existing international standards and regulations which are available to the public without reproducing them in the Union legal framework. (6) Since neither Directive 97/68/EC of the European Parliament and of the Council of 16 December 1997 on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery (4) and Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery (5) nor this Regulation provide for design and construction requirements to ensure safety on the road of self-propelled non-road mobile machinery intended for use in particular in agriculture and forestry, the Commission should assess the need for harmonising the laws of the Member States in that area and consider proposing a legislative measure in order to ensure a high level of safety, taking into account existing Union legislation. (7) This Regulation should be without prejudice to measures at national or Union level regarding the use of agricultural and forestry vehicles on the road, such as specific drivers licence requirements, limitations of maximum speed or measures regulating the access to certain roads. (8) Directive 2003/37/EC in a first stage limited the mandatory application of the EC whole-vehicle type-approval procedure to the vehicle categories T1, T2 and T3 and did not provide for all requirements necessary in order to apply for EC whole-vehicle type-approval on a voluntary basis for other categories. In order to complete the internal market and to ensure that it functions properly, this Regulation should allow manufacturers to apply for EU whole-vehicle type-approval for all categories covered by this Regulation on a voluntary basis, thereby enabling them to benefit from the advantages of the internal market by means of the EU type-approval. (9) Directive 2003/37/EC provided for the EC whole-vehicle type-approval of all-terrain vehicles and side-by-side vehicles as tractors. Those vehicle types should therefore also be covered by this Regulation, provided that the type of vehicle concerned falls within a vehicle category as referred to in this Regulation and complies with all requirements of this Regulation. (10) The national authorities obligations laid down in the market surveillance provisions of this Regulation are more specific than the corresponding provisions of Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products (6). (11) In order to ensure a high level of functional safety, occupational safety and environmental protection, the technical requirements and environmental standards applicable to vehicles, systems, components and separate technical units with regard to type-approval should be harmonised. (12) It is appropriate to establish the principle that vehicles must be designed, constructed and assembled so as to minimise the risk of injury to the vehicle occupants and to other road users. For that purpose, it is necessary that manufacturers ensure that vehicles comply with the relevant requirements set out in this Regulation. Those provisions should include, but not be limited to, requirements relating to vehicle structural integrity, systems to aid the drivers control of the vehicle, systems to provide the driver with visibility and information on the state of the vehicle and the surrounding area, vehicle lighting systems, vehicle occupant protection systems, the vehicle exterior and accessories, vehicle masses and dimensions and vehicle tyres. (13) In order to ensure that the procedure for monitoring conformity of production, which is one of the cornerstones of the EU type-approval system, has been correctly implemented and functions properly, manufacturers should be regularly checked by a competent authority or by an appropriately qualified technical service designated for that purpose. (14) In certain limited cases, it is appropriate to allow for national small series type-approval. That should, however, be restricted to limited numbers of vehicles. Therefore it is necessary to define precisely the concept of small series in terms of the number of vehicles to be produced. (15) The main objective of Union legislation on the approval of vehicles is to ensure that new vehicles, components and separate technical units placed on the market provide a high level of safety and environmental protection. That objective should not be impaired by the fitting of certain parts or equipment after vehicles have been placed on the market or have entered into service. Thus, appropriate measures should be taken in order to make sure that parts or equipment which can be fitted to vehicles and which are capable of significantly impairing the functioning of systems that are essential in terms of safety or environmental protection, are subject to prior control by an approval authority before they are placed on the market. Those measures should consist of technical provisions concerning the requirements that those parts or equipment have to comply with. (16) Such measures should only apply to a limited number of parts and equipment, the list of which should be established by the Commission in an implementing act after it has consulted the stakeholders. The measures should ensure that the parts or equipment in question do not impair the safety or environmental performance of the vehicle, while at the same time preserving wherever possible competition in the aftermarket. (17) The Union is a contracting party of the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (7). In order to simplify the type-approval legislation in line with the recommendations of CARS 21, it is appropriate to repeal all separate Directives without reducing the level of protection. The requirements set out in those Directives should be carried over to this Regulation or the delegated acts adopted pursuant to this Regulation and should be replaced, where appropriate, with references to the corresponding United Nations Economic Commission for Europe (UNECE) regulations which the Union has voted in favour of or to which the Union has acceded and which are annexed to the Revised 1958 Agreement. To reduce the administrative burden of the type-approval process, vehicle manufacturers should be allowed to seek type-approval in accordance with this Regulation, where appropriate, directly by means of obtaining approval to the relevant UNECE regulations referred to in Annex I or the delegated acts adopted pursuant to this Regulation. (18) Consequently, UNECE regulations and the amendments thereto on which the Union has voted in favour, in application of Decision 97/836/EC, should be incorporated within the EU type-approval legislation. Accordingly, the power should be delegated to the Commission to adopt the necessary adaptations to Annex I to this Regulation or the delegated acts adopted pursuant to this Regulation. (19) As an alternative, reference could be made in the delegated acts to Codes established by the Organisation for Economic Cooperation and Development (OECD) or to CEN/Cenelec or ISO standards which are directly available to the public and referenced therein. (20) It is important that manufacturers supply relevant information to vehicle owners in order to prevent misuse of safety devices. (21) In order to allow manufacturers of components or separate technical units to apply for EU type-approval for components or separate technical units or for authorisation for parts or equipment, it is also important for these manufacturers to have access to certain information that is available only from the vehicle manufacturer, such as the technical information, including drawings, required for the development of parts for the aftermarket. (22) Non-discriminatory access to vehicle repair information, via a standardised format which can be used to retrieve the technical information, and effective competition on the market for vehicle repair and maintenance information services are necessary to improve the functioning of the internal market, particularly as regards the free movement of goods, the freedom of establishment and the freedom to provide services. A great proportion of such information is related to on-board diagnostic systems and their interaction with other vehicle systems. It is appropriate to lay down technical specifications that the websites of the manufacturers should follow, along with targeted measures to ensure reasonable access for small and medium-sized enterprises. (23) Vehicle manufacturers should also be permitted to fulfil their obligations to grant access to repair and maintenance information on the communication protocols between tractors and towed or mounted equipment, as defined in ISO 11783, by providing on the manufacturers website a link to a website set up jointly by several manufacturers or a consortium of manufacturers. (24) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (8). (25) In order to supplement this Regulation with further technical details, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of functional safety, construction requirements, environmental and propulsion performance, access to repair and maintenance information and appointment and specific authorised tasks of technical services. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (26) Member States should lay down rules on penalties applicable to infringements of this Regulation and the delegated or implementing acts adopted pursuant to this Regulation and ensure that they are implemented. Those penalties should be effective, proportionate and dissuasive. (27) While nothing in this Regulation prevents Member States from continuing to apply their respective individual approval systems, the Commission should report to the European Parliament and the Council on the operation of these national systems, based on information provided by Member States, in order to reconsider the question of whether to submit a legislative proposal for the harmonisation of the individual approval system at Union level. (28) As a consequence of the application of the new regulatory system set in place by this Regulation, the following Directives should be repealed:  Directive 2003/37/EC,  Council Directive 74/347/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers for wheeled agricultural or forestry tractors (9),  Council Directive 76/432/EEC of 6 April 1976 on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors (10),  Council Directive 76/763/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to passenger seats for wheeled agricultural or forestry tractors (11),  Council Directive 77/537/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in wheeled agricultural or forestry tractors (12),  Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the drivers seat on wheeled agricultural or forestry tractors (13),  Council Directive 80/720/EEC of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors (14),  Council Directive 86/297/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to the power take-offs of wheeled agricultural and forestry tractors and their protection (15),  Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (16),  Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors (17),  Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the drivers seat on narrow-track wheeled agricultural and forestry tractors (18),  Directive 2000/25/EC of the European Parliament and of the Council of 22 May 2000 on action to be taken against the emission of gaseous and particulate pollutants by engines intended to power agricultural or forestry tractors (19),  Directive 2009/57/EC of the European Parliament and of the Council of 13 July 2009 relating to the roll-over protection structures of wheeled agricultural or forestry tractors (20),  Directive 2009/58/EC of the European Parliament and of the Council of 13 July 2009 on the coupling device and the reverse of wheeled agricultural or forestry tractors (21),  Directive 2009/59/EC of the European Parliament and of the Council of 13 July 2009 on rear-view mirrors for wheeled agricultural or forestry tractors (22),  Directive 2009/60/EC of the European Parliament and of the Council of 13 July 2009 on the maximum design speed of and load platforms for wheeled agricultural or forestry tractors (23),  Directive 2009/61/EC of the European Parliament and of the Council of 13 July 2009 relating to the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors (24),  Directive 2009/63/EC of the European Parliament and of the Council of 13 July 2009 on certain parts and characteristics of wheeled agricultural or forestry tractors (25),  Directive 2009/64/EC of the European Parliament and of the Council of 13 July 2009 on the suppression of radio interference produced by agricultural or forestry tractors (electromagnetic compatibility) (26),  Directive 2009/66/EC of the European Parliament and of the Council of 13 July 2009 on the steering equipment of wheeled agricultural or forestry tractors (27),  Directive 2009/68/EC of the European Parliament and of the Council of 13 July 2009 on the component type-approval of lighting and light-signalling devices on wheeled agricultural or forestry tractors (28),  Directive 2009/75/EC of the European Parliament and of the Council of 13 July 2009 on roll-over protection structures of wheeled agricultural or forestry tractors (static testing) (29),  Directive 2009/76/EC of the European Parliament and of the Council of 13 July 2009 relating to the driver-perceived noise level of wheeled agricultural or forestry tractors (30),  Directive 2009/144/EC of the European Parliament and of the Council of 30 November 2009 on certain components and characteristics of wheeled agricultural or forestry tractors (31). (29) It is important for all stakeholders to establish a clear understanding of the relationship between this Regulation and Directive 2006/42/EC, in order to avoid overlapping and clearly establish which requirements a specific product needs to fulfil. (30) Since the objectives of this Regulation, namely to lay down harmonised rules on the administrative and technical requirements for the type-approval and on market surveillance of agricultural and forestry vehicles, cannot be sufficiently achieved by the Member States, and can therefore, by reason of their scale and effects, be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter 1. This Regulation establishes the administrative and technical requirements for the type-approval of all new vehicles, systems, components and separate technical units referred to in Article 2(1). This Regulation does not apply to the approval of individual vehicles. However, Member States granting such individual approvals shall accept any type-approval of vehicles, systems, components and separate technical units granted under this Regulation instead of under the relevant national provisions. 2. This Regulation establishes the requirements for the market surveillance of vehicles, systems, components and separate technical units which are subject to approval in accordance with this Regulation. This Regulation also establishes the requirements for the market surveillance of parts and equipment for such vehicles. 3. This Regulation is without prejudice to the application of legislation on road safety. Article 2 Scope 1. This Regulation shall apply to agricultural and forestry vehicles, as described in Article 4, designed and constructed in one or more stages, and to systems, components and separate technical units, as well as parts and equipment, designed and constructed for such vehicles. Specifically, this Regulation shall apply to the following vehicles: (a) tractors (categories T and C); (b) trailers (category R); and (c) interchangeable towed equipment (category S). 2. This Regulation shall not apply to interchangeable machinery that is fully raised from the ground or that cannot articulate around a vertical axis when the vehicle to which it is attached is in use on a road. 3. For the following vehicles, the manufacturer may choose whether to apply for approval under this Regulation or whether to comply with the relevant national requirements: (a) trailers (category R) and interchangeable towed equipment (category S); (b) track-laying tractors (category C); (c) special purpose wheeled tractors (categories T4.1 and T4.2). Article 3 Definitions For the purposes of this Regulation and of the acts listed in Annex I, except as otherwise provided therein, the following definitions shall apply: (1) type-approval means the procedure whereby an approval authority certifies that a type of vehicle, system, component or separate technical unit satisfies the relevant administrative provisions and technical requirements; (2) whole-vehicle type-approval means a type-approval whereby an approval authority certifies that an incomplete, complete or completed vehicle type satisfies the relevant administrative provisions and technical requirements; (3) system type-approval means a type-approval whereby an approval authority certifies that a system built into a vehicle of a specific type satisfies the relevant administrative provisions and technical requirements; (4) component type-approval means a type-approval whereby an approval authority certifies that a component independently of a vehicle satisfies the relevant administrative provisions and technical requirements; (5) separate technical unit type-approval means a type-approval whereby an approval authority certifies that a separate technical unit satisfies the relevant administrative provisions and technical requirements in relation to one or more specified types of vehicles; (6) national type-approval means a type-approval procedure laid down by the national law of a Member State, the validity of such approval being restricted to the territory of that Member State; (7) EU type-approval means the procedure whereby an approval authority certifies that a type of vehicle, system, component or separate technical unit satisfies the relevant administrative provisions and technical requirements of this Regulation; (8) tractor means any motorised, wheeled or tracked agricultural or forestry vehicle having at least two axles and a maximum design speed of not less than 6 km/h, the main function of which lies in its tractive power and which has been especially designed to pull, push, carry and actuate certain interchangeable equipment designed to perform agricultural or forestry work, or to tow agricultural or forestry trailers or equipment; it may be adapted to carry a load in the context of agricultural or forestry work and/or may be equipped with one or more passenger seats; (9) trailer means any agricultural or forestry vehicle intended mainly to be towed by a tractor and intended mainly to carry loads or to process materials and where the ratio of the technically permissible maximum laden mass to the unladen mass of that vehicle is equal to or greater than 3,0; (10) interchangeable towed equipment means any vehicle used in agriculture or forestry which is designed to be towed by a tractor, changes or adds to its functions, permanently incorporates an implement or is designed to process materials, which may include a load platform designed and constructed to receive any tools and appliances needed for those purposes and to store temporarily any materials produced or needed during work and where the ratio of the technically permissible maximum laden mass to the unladen mass of that vehicle is less than 3,0; (11) vehicle means any tractor, trailer or interchangeable towed equipment as defined in points 8, 9 and 10; (12) base vehicle means any vehicle which is used at the initial stage of a multi-stage type-approval process; (13) incomplete vehicle means any vehicle which must undergo at least one further stage of completion in order to meet the relevant technical requirements of this Regulation; (14) completed vehicle means a vehicle, resulting from the process of multi-stage type-approval, which meets the relevant technical requirements of this Regulation; (15) complete vehicle means any vehicle which need not be completed in order to meet the relevant technical requirements of this Regulation; (16) end-of-series vehicle means any vehicle that is part of a stock which cannot be made available on the market or can no longer be made available on the market, registered or enter into service owing to the entry into force of new technical requirements against which it has not been approved; (17) system means an assembly of devices combined to perform one or more specific functions in a vehicle and which is subject to the requirements of this Regulation or any of the delegated or implementing acts adopted pursuant to this Regulation; (18) component means a device subject to the requirements of this Regulation or any of the delegated or implementing acts adopted pursuant to this Regulation, which is intended to be part of a vehicle and which may be type-approved independently of a vehicle in accordance with this Regulation and the delegated or implementing acts adopted pursuant to this Regulation, where such acts make express provision for so doing; (19) separate technical unit means a device subject to the requirements of this Regulation or any of the delegated or implementing acts adopted pursuant to this Regulation and intended to be part of a vehicle, which may be type-approved separately but only in relation to one or more specified types of vehicle, where such acts make express provision for so doing; (20) parts means goods used for the assembly of a vehicle as well as spare parts; (21) equipment means any goods other than parts which can be added to or installed on a vehicle; (22) original parts or equipment means parts or equipment which are manufactured according to the specifications and production standards provided by the vehicle manufacturer for the production of parts or equipment for the assembly of the vehicle in question; this includes parts or equipment which are manufactured on the same production line as these parts or equipment; it is presumed, unless the contrary is proven, that parts or equipment constitute original parts or equipment if the manufacturer certifies that the parts or equipment match the quality of the components used for the assembly of the vehicle in question and have been manufactured in accordance with the specifications and production standards of the vehicle manufacturer; (23) spare parts means goods which are to be installed in or on a vehicle so as to replace original parts of that vehicle, including goods such as lubricants which are necessary for the use of a vehicle, with the exception of fuel; (24) functional safety means the absence of unacceptable risk of physical injury or of damage to the health of persons or to property owing to hazards caused by mal-functional behaviour of mechanical, hydraulic, pneumatic, electrical or electronic systems, components or separate technical units; (25) manufacturer means any natural or legal person who is responsible to the approval authority for all aspects of the type-approval or authorisation process, for ensuring conformity of production and who is also responsible for market surveillance concerns for the vehicles, systems, components and separate technical units produced, whether or not the natural or legal person is directly involved in all stages of the design and construction of the vehicle, system, component or separate technical unit which is the subject of the approval process; (26) manufacturers representative means any natural or legal person established in the Union who is duly appointed by the manufacturer to represent the manufacturer before the approval authority or the market surveillance authority and to act on the manufacturers behalf in matters covered by this Regulation; (27) approval authority means the authority of a Member State established or appointed by the Member State and notified to the Commission by the Member State with competence for all aspects of the approval of a type of vehicle, system, component or separate technical unit, for the authorisation process, for issuing and, if appropriate, withdrawing or refusing approval certificates, for acting as the contact point for the approval authorities of other Member States, for designating the technical services and for ensuring that the manufacturer meets his obligations regarding the conformity of production; (28) technical service means an organisation or body designated by the approval authority of a Member State as a testing laboratory to carry out tests, or as a conformity assessment body to carry out the initial assessment and other tests or inspections, on behalf of the approval authority, it being possible for the approval authority itself to carry out those functions; (29) self-testing means the performance of tests in its own facilities, the registration of the test results and the submission of a report, including conclusions, to the approval authority by a manufacturer who has been designated as technical service in order to assess the compliance with certain requirements; (30) virtual testing method means computer simulations, including calculations, to demonstrate whether a vehicle, a system, a component or a separate technical unit fulfils the technical requirements of a delegated act adopted pursuant to Article 27(6) without requiring the use of a physical vehicle, system, component or separate technical unit; (31) type-approval certificate means the document whereby the approval authority officially certifies that a type of vehicle, system, component or separate technical unit is approved; (32) EU type-approval certificate means the certificate based on the template set out in the implementing act adopted pursuant to this Regulation or the communication form set out in the relevant UNECE regulations referred to in this Regulation or in the delegated acts adopted pursuant to this Regulation; (33) certificate of conformity means the document issued by the manufacturer, which certifies that the produced vehicle conforms to the approved vehicle type; (34) on-board diagnostic system or OBD system means a system which has the capability to identify the likely area of malfunction by means of fault codes stored in a computer memory; (35) vehicle repair and maintenance information means all information required for diagnosis, servicing, inspection, periodic monitoring, repair, reprogramming or reinitialising of the vehicle and which the manufacturers provide for their authorised dealers and repairers, including all subsequent amendments and supplements to such information; that information includes all information required for the fitting of parts and equipment on vehicles; (36) independent operator means undertakings other than authorised dealers and repairers which are directly or indirectly involved in the repair and maintenance of vehicles, in particular repairers, manufacturers or distributors of repair equipment, tools or spare parts, publishers of technical information, automobile clubs, roadside assistance operators, operators offering inspection and testing services, operators offering training for installers, manufacturers and repairers of equipment for alternative fuel vehicles; (37) new vehicle means a vehicle which has never been previously registered or entered into service; (38) registration means the administrative authorisation for the entry into service including for road traffic of a vehicle, involving the identification of the latter and the issuing to it of a serial number to be known as the registration number, be it permanently, temporarily or for a short period of time; (39) placing on the market means making available a vehicle, system, component, separate technical unit, part or equipment for the first time in the Union; (40) entry into service means the first use, for its intended purpose, in the Union, of a vehicle, system, component, separate technical unit, part or equipment; (41) importer means any natural or legal person established in the Union who places on the market a vehicle, system, component, separate technical unit, part or equipment from a third country; (42) distributor means any natural or legal person in the supply chain, other than the manufacturer or the importer, who makes available a vehicle, system, component, separate technical unit, part or equipment on the market; (43) economic operator means the manufacturer, the manufacturers representative, the importer or the distributor; (44) market surveillance means the activities carried out and measures taken by national authorities to ensure that vehicles, systems, components or separate technical units made available on the market comply with the requirements set out in the relevant Union harmonisation legislation and do not endanger health, safety or any other aspect of public interest protection; (45) market surveillance authority means an authority of a Member State responsible for carrying out market surveillance on its territory; (46) national authority means an approval authority or any other authority involved in and responsible for market surveillance, border control or registration in a Member State in respect of vehicles, systems, components, separate technical units, parts or equipment; (47) making available on the market means any supply of a vehicle, system, component, separate technical unit, part or equipment for distribution or use on the market in the course of a commercial activity, whether in return for payment or free of charge; (48) vehicle type means a group of vehicles, including variants and versions of the same category, that do not differ in at least the following essential respects:  category,  manufacturer,  type designation given by the manufacturer,  essential construction and design characteristics,  backbone chassis/chassis with side members/articulated chassis (obvious and fundamental differences),  for category T: axles (number) or, for category C: axles/tracks (number),  in the case of multi-stage built vehicles, the manufacturer and the type of the previous stage vehicle; (49) variant means vehicles of the same type which do not differ in at least the following respects: (a) for tractors:  body structural concept or type of body work,  stage of completion,  engine (internal combustion/hybrid/electric/hybrid-electric),  operating principle,  number and arrangement of cylinders,  power difference of no more than 30 % (the highest power being no more than 1,3 times the lowest power),  cylinder capacity difference of no more than 20 % (the highest figure being no more than 1,2 times the lowest figure),  powered axles (number, position, interconnection),  steered axles (number and position),  maximum laden mass differing by no more than 10 %,  transmission (type),  rollover protection structure,  braked axles (number); (b) for trailers or interchangeable towed equipment:  steering axles (number, position, interconnection),  maximum laden mass differing by no more than 10 %,  braked axles (number); (50) hybrid vehicle means a powered vehicle equipped with at least two different energy converters and two different energy storage systems (on-vehicle) for the purpose of vehicle propulsion; (51) hybrid electric vehicle means a vehicle that, for the purpose of mechanical propulsion, draws energy from both of the following on-vehicle sources of stored energy/power: (a) a consumable fuel; (b) a battery, capacitor, flywheel/generator or other electrical energy or power storage device. This definition also includes vehicles which draw energy from a consumable fuel only for the purpose of recharging the electrical energy/power storage device; (52) pure electric vehicle means a vehicle powered by a system consisting of one or more electric energy storage devices, one or more electric power conditioning devices and one or more electric machines that convert stored electric energy to mechanical energy delivered at the wheels for propulsion of the vehicle; (53) version of a variant means vehicles which consist of a combination of items shown in the information package referred to in Article 24(10). References in this Regulation to requirements, procedures or arrangements laid down in this Regulation shall be read as references to such requirements, procedures or arrangements laid down in this Regulation and in the delegated and implementing acts adopted pursuant to this Regulation. Article 4 Vehicle categories For the purposes of this Regulation the following vehicle categories shall apply: (1) category T comprises all wheeled tractors; each wheeled tractor category described in points 2 to 8 is supplemented at the end by an a or b index according to its design speed: (a) a for wheeled tractors with a maximum design speed below or equal to 40 km/h; (b) b for wheeled tractors with a maximum design speed above 40 km/h; (2) category T1 comprises wheeled tractors, with the closest axle to the driver having a minimum track width of not less than 1 150 mm, with an unladen mass, in running order, of more than 600 kg, and with a ground clearance of not more than 1 000 mm; (3) category T2 comprises wheeled tractors with a minimum track width of less than 1 150 mm, with an unladen mass, in running order, of more than 600 kg, with a ground clearance of not more than 600 mm; if the height of the centre of gravity of the tractor (measured in relation to the ground) divided by the average minimum track for each axle exceeds 0,90, the maximum design speed shall be restricted to 30 km/h; (4) category T3 comprises wheeled tractors with an unladen mass, in running order, of not more than 600 kg; (5) category T4 comprises special purpose wheeled tractors; (6) category T4.1 (high-clearance tractors) comprises tractors designed for working with high-growing crops, such as vines. They feature a raised chassis or section of chassis, enabling them to advance in parallel with the crop with left and right wheels on either side of one or more rows of the crop. They are intended for carrying or operating tools which may be fitted at the front, between the axles, at the rear or on a platform. When the tractor is in working position the ground clearance perpendicular to the crop rows exceeds 1 000 mm. Where the height of the centre of gravity of the tractor, measured in relation to the ground, using the tyres normally fitted, divided by the average minimum track of all of the axles exceeds 0,90, the maximum design speed shall not exceed 30 km/h; (7) category T4.2 (extra-wide tractors) comprises tractors characterised by their large dimensions, primarily intended for working large areas of farmland; (8) category T4.3 (low-clearance tractors) comprises four-wheel drive tractors whose interchangeable equipment is intended for agricultural or forestry use and which are characterised by a supporting frame, equipped with one or more power take-offs, having a technically permissible mass no greater than 10 tonnes, for which the ratio of this mass to the maximum unladen mass in running order is less than 2,5 and having the centre of gravity, measured in relation to the ground using the tyres normally fitted, of less than 850 mm; (9) category C comprises track-laying tractors propelled by endless tracks or by a combination of wheels and endless tracks, with subcategories defined by analogy with category T; (10) category R comprises trailers; each trailer category described in points 11 to 14 is supplemented at the end by an a or b index, according to its design speed: (a) a for trailers with a maximum design speed below or equal to 40 km/h; (b) b for trailers with a maximum design speed above 40 km/h; (11) category R1 comprises trailers, the sum of the technically permissible masses per axle of which does not exceed 1 500 kg; (12) category R2 comprises trailers, the sum of the technically permissible masses per axle of which exceeds 1 500 kg but does not exceed 3 500 kg; (13) category R3 comprises trailers, the sum of the technically permissible masses per axle of which exceeds 3 500 kg but does not exceed 21 000 kg; (14) category R4 comprises trailers, the sum of the technically permissible masses per axle of which exceeds 21 000 kg; (15) category S comprises interchangeable towed equipment. Each category of interchangeable towed equipment is supplemented at the end by an a or b index, according to its design speed: (a) a for interchangeable towed equipment with a maximum design speed below or equal to 40 km/h; (b) b for interchangeable towed equipment with a maximum design speed above 40 km/h; (16) category S1 comprises interchangeable towed equipment, the sum of the technically permissible masses per axle of which does not exceed 3 500 kg; (17) category S2 comprises interchangeable towed equipment, the sum of the technically permissible masses per axle of which exceeds 3 500 kg. CHAPTER II GENERAL OBLIGATIONS Article 5 Obligations of Member States 1. Member States shall establish or appoint the approval authorities competent in matters concerning approval and the market surveillance authorities competent in matters concerning market surveillance in accordance with this Regulation. Member States shall notify the Commission of the establishment and appointment of such authorities. The notification of the approval and market surveillance authorities shall include their name, address, including electronic address, and area of responsibility. The Commission shall publish on its website a list and details of the approval authorities. 2. Member States shall permit the placing on the market, registration or entry into service only of such vehicles, components and separate technical units that satisfy the requirements of this Regulation. 3. Member States shall not prohibit, restrict or impede the placing on the market, registration or entry into service of vehicles, systems, components or separate technical units on grounds related to aspects of their construction and functioning covered by this Regulation, if they satisfy its requirements. 4. Member States shall organise and carry out market surveillance and controls of vehicles, systems, components or separate technical units entering the market in accordance with Chapter III of Regulation (EC) No 765/2008. Article 6 Obligations of approval authorities 1. Approval authorities shall ensure that manufacturers applying for type-approval comply with their obligations under this Regulation. 2. Approval authorities shall approve only such vehicles, systems, components or separate technical units that satisfy the requirements of this Regulation. Article 7 Market surveillance measures 1. For type-approved vehicles, systems, components and separate technical units, market surveillance authorities shall perform, on an adequate scale, appropriate documentary checks, taking into account established principles of risk assessment, complaints and other information. Market surveillance authorities may require economic operators to make such documentation and information available as is deemed necessary for the purpose of carrying out their activities. Where economic operators present certificates of conformity, market surveillance authorities shall take due account of such certificates. 2. For parts and equipment other than those covered in paragraph 1 of this Article, Article 19(1) of Regulation (EC) No 765/2008 shall apply in its entirety. Article 8 Obligations of manufacturers 1. Manufacturers shall ensure that when their vehicles, systems, components or separate technical units are placed on the market or are entering into service, they are manufactured and approved in accordance with the requirements set out in this Regulation and the delegated and implementing acts adopted pursuant to this Regulation. 2. In the case of multi-stage type-approval, each manufacturer shall be responsible for the approval and conformity of production of the systems, components or separate technical units added at the stage of vehicle completion handled by the manufacturer. Any manufacturer who modifies components or systems already approved at earlier stages shall be responsible for the approval and conformity of production of the modified components and systems. 3. Manufacturers who modify the incomplete vehicle in such a manner that it qualifies as a different category of vehicle, with the consequence that the legal requirements already assessed in a previous stage of approval have changed, shall also be responsible for compliance with the requirements applicable to the category of vehicles for which the modified vehicle qualifies. 4. For the purposes of approval of vehicles, systems, components or separate technical units covered by this Regulation, manufacturers established outside the Union shall appoint a single representative established within the Union to represent them before the approval authority. 5. Manufacturers established outside the Union shall furthermore appoint a single representative established within the Union for the purposes of market surveillance, which may be the representative referred to in paragraph 4 or an additional representative. 6. Manufacturers shall be responsible to the approval authority for all aspects of the approval process and for ensuring conformity of production, whether or not they are directly involved in all stages of the construction of a vehicle, system, component or separate technical unit. 7. In accordance with this Regulation and the delegated and implementing acts adopted pursuant to this Regulation, manufacturers shall ensure that procedures are in place for series production to remain in conformity with the approved type. Changes in design of a vehicle, system, component or separate technical unit or characteristics and changes in the requirements to which a vehicle, system, component or separate technical unit is declared to conform shall be taken into account in accordance with Chapter VI. 8. In addition to the statutory marking and type-approval marks fixed to their vehicles, components or separate technical units in accordance with Article 34, manufacturers shall indicate their name, registered trade name or registered trade mark and the address in the Union at which they can be contacted on their vehicles, components or separate technical units made available on the market or, where that is not possible, on the packaging or in a document accompanying the component or separate technical unit. 9. Manufacturers shall ensure that, while a vehicle, system, component or separate technical unit is under their responsibility, storage or transport conditions do not jeopardise its compliance with the requirements set out in this Regulation. Article 9 Obligations of manufacturers concerning their products that are not in conformity or that present a serious risk 1. Manufacturers who consider or have reason to believe that their vehicle, system, component or separate technical unit that has been placed on the market or entered into service is not in conformity with this Regulation or the delegated and implementing acts adopted pursuant to this Regulation shall immediately take the corrective measures necessary to bring that vehicle, system, component or separate technical unit into conformity, to withdraw it or to recall it, as appropriate. The manufacturer shall immediately inform the approval authority which granted the approval, giving details, in particular, of the non-conformity and of any corrective measures taken. 2. Where the vehicle, system, component, separate technical unit, part or equipment presents a serious risk, manufacturers shall immediately inform the approval and market surveillance authorities of the Member States in which the vehicle, system, component, separate technical unit, part or equipment was made available on the market or had entered into service to that effect, giving details, in particular, of the non-conformity and any corrective measures taken. 3. Manufacturers shall keep the information package referred to in Article 24(10) and in addition the vehicle manufacturer shall keep a copy of the certificates of conformity referred to in Article 33 at the disposal of the approval authorities for a period of 10 years after the placing on the market of a vehicle, and for a period of five years after the placing on the market for a system, component or separate technical unit. 4. Manufacturers shall, following a reasoned request from a national authority, provide that authority through the approval authority with a copy of the EU type-approval certificate or the authorisation referred to in Article 46(1) and (2) demonstrating the conformity of the vehicle, system, component or separate technical unit, in a language which can be easily understood by that authority. Manufacturers shall cooperate with the national authority on any action taken in accordance with Article 20 of Regulation (EC) No 765/2008 to eliminate the risks posed by their vehicles, systems, components or separate technical units which have been placed on the market, registered or entered into service. Article 10 Obligations of manufacturers representatives concerning market surveillance The manufacturers representative for market surveillance shall perform the tasks specified in the mandate received from the manufacturer. That mandate shall allow a representative to do at least the following: (a) have access to the information folder referred to in Article 22 and the certificates of conformity referred to in Article 33 so that they can be placed at the disposal of the approval authorities for a period of 10 years after the placing on the market of a vehicle and for a period of five years after the placing on the market for a system, component or separate technical unit; (b) following a reasoned request from an approval authority, provide that authority with all the information and documentation necessary to demonstrate the conformity of production of a vehicle, system, component or separate technical unit; (c) cooperate with the approval or market surveillance authorities, at their request, on any action taken to eliminate the serious risk posed by vehicles, systems, components, separate technical units, parts or equipment covered by their mandate. Article 11 Obligations of importers 1. Importers shall place on the market only compliant vehicles, systems, components or separate technical units which have either received EU type-approval or which fulfil the requirements for national approval, or parts or equipment entirely subject to the requirements of Regulation (EC) No 765/2008. 2. Before placing on the market a type-approved vehicle, system, component or separate technical unit, importers shall ensure that there is an information package complying with Article 24(10), and that the system, component or separate technical unit bears the required type-approval mark and complies with Article 8(8). In the case of a vehicle, the importer shall verify that the vehicle is accompanied by the required certificate of conformity. 3. Where importers consider or have reason to believe that a vehicle, system, component, separate technical unit, part or equipment is not in conformity with the requirements of this Regulation, and in particular that it does not correspond to its type-approval, they shall not place on the market, allow to enter into service or register the vehicle, system, component or separate technical unit until it has been brought into conformity. Furthermore, where they consider or have reason to believe that the vehicle, system, component, separate technical unit, part or equipment presents a serious risk, they shall inform the manufacturer and the market surveillance authorities. For type-approved vehicles, systems, components and separate technical units they shall also inform the approval authority that has granted the approval to that effect. 4. Importers shall indicate their name, registered trade name or registered trade mark and the address at which they can be contacted on the vehicle, system, component, separate technical unit, part or equipment, or, where this is not possible, on its packaging or in a document accompanying the system, component, separate technical unit, part or equipment. 5. Importers shall ensure that the vehicle, system, component or separate technical unit is accompanied by instructions and information, as required in accordance with Article 51, in the official language or languages of the Member States concerned. 6. Importers shall ensure that, while a vehicle, system, component or separate technical unit is under their responsibility, storage or transport conditions do not jeopardise its compliance with the requirements set out in this Regulation. 7. When deemed appropriate with regard to the serious risks presented by a vehicle, system, component, separate technical unit, part or equipment, importers shall, to protect the health and safety of consumers, investigate and, if necessary, keep a register of complaints and recalls of vehicles, systems, components, separate technical units, parts or equipment and keep distributors informed of such monitoring. Article 12 Obligations of importers concerning their products that are not in conformity or that present a serious risk 1. Importers who consider or have reason to believe that a vehicle, system, component or separate technical unit which they have placed on the market is not in conformity with this Regulation shall immediately take the corrective measures necessary to bring that vehicle, system, component or separate technical unit into conformity, to withdraw it or to recall it, as appropriate. 2. Where a vehicle, system, component, separate technical unit, part or equipment presents a serious risk, importers shall immediately inform the manufacturer and the approval and market surveillance authorities of the Member States in which they have placed it on the market. The importer shall also inform them of any action taken and give details, in particular, of the serious risk and any corrective measures taken by the manufacturer. 3. Importers shall, for a period of 10 years after the placing on the market of the vehicle and for a period of five years as from the placing on the market for a system, component or separate technical unit, keep a copy of the certificate of conformity at the disposal of the approval and market surveillance authorities and ensure that the information package as referred to in Article 24(10) can be made available to those authorities, upon request. 4. Importers shall, following a reasoned request from a national authority, provide it with all the information and documentation necessary to demonstrate the conformity of a vehicle, system, component or separate technical unit in a language which can be easily understood by that authority. Importers shall cooperate with that authority, at its request, on any action taken to eliminate the risks posed by a vehicle, system, component, separate technical unit, part or equipment which they have placed on the market. Article 13 Obligations of distributors 1. When making a vehicle, system, component, separate technical unit, part or equipment available on the market, distributors shall act with due care in relation to the requirements of this Regulation. 2. Before making available on the market, registration or entry into service of a vehicle, system, component or separate technical unit, distributors shall verify that the vehicle, system, component or separate technical unit bears the required statutory marking or type-approval mark, that it is accompanied by the required documents and by instructions and safety information in the official language or languages of the Member State in which the vehicle, system, component or separate technical unit is to be made available on the market, and that the importer and the manufacturer have complied with the requirements set out in Article 11(2) and (4) and Article 34(1) and (2). 3. Distributors shall ensure that, while a vehicle, system, component or separate technical unit is under their responsibility, storage or transport conditions do not jeopardise its compliance with the requirements set out in this Regulation. Article 14 Obligations of distributors concerning their products that are not in conformity or that present a serious risk 1. Where distributors consider or have reason to believe that a vehicle, system, component or separate technical unit is not in conformity with the requirements of this Regulation, they shall not make available on the market or register or enter into service the vehicle, system, component or separate technical unit until it has been brought into conformity. 2. Distributors who consider or have reason to believe that a vehicle, system, component or separate technical unit which they have made available on the market or registered or for which they are responsible for the entry into service, is not in conformity with this Regulation, shall inform the manufacturer or the manufacturers representative to ensure that the corrective measures necessary to bring that vehicle, system, component or separate technical unit into conformity or to recall it, if appropriate, are taken in accordance with Article 9(1) or Article 12(1). 3. Where the vehicle, system, component, separate technical unit, part or equipment presents a serious risk, distributors shall immediately inform the manufacturer, the importer and the approval and market surveillance authorities of the Member States in which they made it available on the market. The distributor shall also inform them of any action taken and give details, in particular, of the serious risk and of corrective measures taken by the manufacturer. 4. Distributors shall, following a reasoned request from a national authority, ensure that the manufacturer provide the national authority with the information specified in Article 9(4) or that the importer provide the national authority with the information specified in Article 12(3). They shall cooperate with that authority, at its request, on any action taken in accordance with Article 20 of Regulation (EC) No 765/2008 to eliminate the risks posed by the vehicle, system, component, separate technical unit, part or equipment which they have made available on the market. Article 15 Cases in which obligations of manufacturers apply to importers and distributors An importer or distributor shall be considered a manufacturer for the purposes of this Regulation and shall be subject to the obligations of the manufacturer under Articles 8 to 10, where the importer or distributor makes available on the market, registers or is responsible for the entry into service of a vehicle, system, component or separate technical unit under its name or trademark or modifies a vehicle, system, component or separate technical unit in such a way that compliance with the applicable requirements may be affected. Article 16 Identification of economic operators Economic operators shall, on request, identify the following to the approval and market surveillance authorities, for a period of five years: (a) any economic operator who has supplied them with a vehicle, system, component, separate technical unit, part or equipment; (b) any economic operator to whom they have supplied a vehicle, system, component, separate technical unit, part or equipment. CHAPTER III SUBSTANTIVE REQUIREMENTS Article 17 Requirements for the functional safety of vehicles 1. Manufacturers shall ensure that vehicles are designed, constructed and assembled so as to minimise the risk of injury to the vehicle occupants and to other persons in the vehicles surrounding area. 2. Manufacturers shall ensure that vehicles, systems, components and separate technical units comply with the relevant requirements set out in this Regulation including the requirements relating to: (a) vehicle structure integrity; (b) systems to aid the control of the vehicle by the driver, in particular as regards steering and braking systems, including advanced braking systems and electronic stability control systems; (c) systems to provide the driver with visibility and information on the state of the vehicle and the surrounding area, including glazing, mirrors and driver information systems; (d) vehicle lighting systems; (e) vehicle occupant protection, including interior fittings, head restraint, seat belts, vehicle doors; (f) vehicle exterior and accessories; (g) electromagnetic compatibility; (h) audible warning devices; (i) heating systems; (j) devices to prevent unauthorised use; (k) vehicle identification systems; (l) masses and dimensions; (m) electrical safety, including static electricity; (n) rear protective structures; (o) lateral protection; (p) load platforms; (q) towing devices; (r) tyres; (s) spray-suppression systems; (t) reverse gear; (u) tracks; (v) mechanical couplings, including protection against errors of fitting. 3. Components of vehicles, whose hazards of an electrical nature are covered by the delegated or implementing acts adopted pursuant to this Regulation, shall not be subject to Directive 2006/95/EC of the European Parliament and of the Council of 12 December 2006 on the harmonisation of the laws of Member States relating to electrical equipment designed for use within certain voltage limits (32). 4. The requirements referred to in paragraphs 1 and 2 shall apply to vehicles, and to systems, components and separate technical units intended for such vehicles, if they are applicable in accordance with Annex I. 5. In order to ensure that a high level of functional safety is attained, the Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning the detailed technical requirements for the subjects listed in paragraph 2 of this Article, including test procedures and limit values, where applicable. The first such delegated acts shall be adopted by 31 December 2014. These detailed requirements shall be such as to increase or at least maintain the level of functional safety provided for by the Directives referred to in Article 76(1) and Article 77, and shall ensure the following: (a) vehicles with a maximum design speed of more than 40 km/h meet an equivalent level of functional safety with regard to brake performance and, where appropriate, anti-lock braking systems as motor vehicles and their trailers; (b) the maximum contact pressure exerted on hard road surface from tyres or tracks does not exceed 0,8 MPa. Article 18 Requirements for occupational safety 1. Manufacturers shall ensure that vehicles are designed, constructed and assembled so as to minimise the risk of injury to persons working on or with the vehicle. 2. Manufacturers shall ensure that vehicles, systems, components and separate technical units comply with the relevant requirements set out in this Regulation including the requirements relating to: (a) roll-over protection structures (ROPS); (b) falling objects protection structures (FOPS); (c) passenger seats; (d) drivers exposure to noise level; (e) driving seat; (f) operating space and access to the driving position, including protection against slipping, tripping or falling; (g) power take-offs; (h) protection of drive components; (i) seat-belt anchorage points; (j) safety belts; (k) protection of driver against penetrating objects (Operator Protection Structures, OPS); (l) protection of driver against hazardous substances; (m) protection from exposure to parts or materials at extreme temperatures; (n) operators manual; (o) controls, including safety and reliability of control systems, emergency and automatic stop devices; (p) protection against mechanical hazards, other than the ones mentioned in points (a), (b), (g) and (k), including protection against rough surfaces, sharp edges and angles, rupture of pipes carrying fluids and uncontrolled movement of the vehicle; (q) operation and maintenance, including safe cleaning of the vehicle; (r) guards and protective devices; (s) information, warnings and markings; (t) materials and products; (u) batteries. 3. The requirements referred to in paragraphs 1 and 2 shall apply to vehicles, and to systems, components and separate technical units intended for such vehicles, if they are applicable in accordance with Annex I. 4. In order to ensure that a high level of occupational safety is attained, the Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning the detailed technical requirements for the subjects listed in paragraph 2 of this Article, including test procedures and limit values, where applicable. The first such delegated acts shall be adopted by 31 December 2014. Those detailed technical requirements shall be such as to increase or at least maintain the level of occupational safety provided for by the Directives referred to in Article 76(1) and Article 77, taking into account ergonomics (including protection against foreseeable misuse, usability of control systems, accessibility of controls to avoid their unintentional activation, adaptation of the person/vehicle interface to the foreseeable characteristics of the driver, vibrations and operator intervention), stability and fire safety. Article 19 Requirements for environmental performance 1. Manufacturers shall ensure that vehicles are designed, constructed and assembled so as to minimise the impact on the environment. 2. Manufacturers shall ensure that vehicles, systems, components and separate technical units comply with the relevant requirements set out in this Regulation, including the requirements relating to: (a) pollutant emissions; (b) external sound level. 3. The specific limit values, test procedures and requirements for pollutant emissions laid down for mobile machinery in Directive 97/68/EC shall apply. 4. The limit values for the specific external sound levels shall not exceed the following levels: (a) 89 dB(A) for tractors with an unladen mass, in running order, of more than 1 500 kg; (b) 85 dB(A) for tractors with an unladen mass, in running order, of not more than 1 500 kg. They shall be measured in accordance with the test procedures laid down in the delegated acts referred to in paragraph 6. 5. The requirements referred to in paragraphs 1 and 2 shall apply to vehicles, and to systems, components and separate technical units intended for such vehicles, if they are applicable in accordance with Annex I. 6. The Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning the detailed technical requirements on the external sound level, including test procedures, and on the installation in a vehicle of engines which have been approved as regards pollutant emissions and the related provisions for flexibility in order to ensure that a high level of environmental performance will be obtained. The first such delegated acts shall be adopted by 31 December 2014. Those specific technical requirements shall be such as to increase or at least maintain the level of environmental performance provided for by the Directives referred to in Article 76(1) and, where applicable, Article 77. CHAPTER IV EU TYPE-APPROVAL PROCEDURES Article 20 Procedures for EU type-approval 1. When applying for a whole-vehicle type-approval, the manufacturer may choose one of the following procedures: (a) step-by-step type-approval; (b) single-step type-approval; (c) mixed type-approval. In addition, the manufacturer may choose multi-stage type-approval. Only the single-step type-approval procedure is applicable for the type-approval of systems, components or separate technical units. 2. Step-by-step type-approval shall consist of the step-by-step collection of the whole set of EU type-approval certificates for the systems, components and separate technical units forming part of the vehicle, and which leads, at the final stage, to the whole-vehicle type approval. 3. Single-step type-approval shall consist of the approval of a vehicle as a whole by means of a single operation. 4. Mixed type-approval is a step-by-step type-approval procedure for which one or more system approvals are achieved during the final stage of the approval of the whole vehicle, without it being necessary to issue the EU type-approval certificates for those systems. 5. In a multi-stage type-approval procedure, one or more approval authorities certify that, depending on the state of completion, an incomplete or completed type of vehicle satisfies the relevant administrative provisions and technical requirements of this Regulation. Multi-stage type-approval shall be granted in respect of a type of incomplete or completed vehicle which conforms to the particulars in the information folder provided for in Article 22 and which meets the technical requirements laid down in the relevant acts listed in Annex I, having regard to the state of completion of the vehicle. 6. The type-approval for the final stage of completion shall be granted only after the approval authority has verified that the vehicle type-approved at the final stage meets at that time all applicable technical requirements. That shall include a documentary check of all requirements covered by a type-approval for an incomplete vehicle granted in the course of a multistage procedure, even where granted for a different (sub)category of vehicle. 7. The choice of approval procedure shall not affect the applicable substantive requirements with which the approved vehicle type has to comply at the time of issuing of the whole-vehicle type-approval. 8. The Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning detailed arrangements with regard to type-approval procedures. The first such delegated acts shall be adopted by 31 December 2014. Article 21 Application for type-approval 1. The manufacturer shall submit the application for type-approval to the approval authority. 2. Only one application may be submitted in respect of a particular type of vehicle, system, component or separate technical unit and it may be submitted in only one Member State. 3. A separate application shall be submitted for each type to be approved. Article 22 Information folder 1. The applicant shall provide the approval authority with an information folder. 2. The information folder shall include the following: (a) an information document; (b) all data, drawings, photographs and other information; (c) for vehicles, an indication of the procedure(s) chosen in accordance with Article 20(1); (d) any additional information requested by the approval authority in the context of the application procedure. 3. The information folder may be supplied on paper or in an electronic format that is accepted by the technical service and by the approval authority. 4. The Commission shall lay down templates for the information document and for the information folder by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The first such implementing acts shall be adopted by 31 December 2014. Article 23 Specific requirements for information to be provided in the application for type-approval under different procedures 1. An application for step-by-step type-approval shall be accompanied by an information folder in accordance with Article 22 and by the complete set of type-approval certificates required pursuant to each of the applicable acts listed in Annex I. In the case of the type-approval of a system, component or separate technical unit, pursuant to the applicable acts listed in Annex I, the approval authority shall have access to the related information folder until such time as the approval is either issued or refused. 2. An application for single-step type-approval shall be accompanied by an information folder provided for in Article 22 containing the relevant information in accordance with the implementing acts adopted pursuant to this Regulation in relation to those applicable acts. 3. In the case of a mixed type-approval procedure, the information folder shall be accompanied by one or more type-approval certificates required pursuant to each of the applicable acts listed in Annex I and shall include, insofar as no type-approval certificate is presented, the relevant information in accordance with the implementing acts adopted pursuant to this Regulation, in relation to those applicable acts. 4. Without prejudice to paragraphs 1, 2 and 3, the following information shall be supplied for the purposes of multi-stage type-approval: (a) in the first stage, those parts of the information folder and the EU type-approval certificates which are relevant to the state of completion of the base vehicle; (b) in the second and subsequent stages, those parts of the information folder and the EU type-approval certificates which are relevant to the current stage of construction, together with a copy of the EU type-approval certificate for the vehicle issued at the preceding stage of construction and full details of any changes or additions that the manufacturer has made to the vehicle. The information specified in points (a) and (b) of the first subparagraph of this paragraph may be supplied in accordance with paragraph 3. 5. The approval authority may, by reasoned request, require the manufacturer to supply any additional information needed to enable a decision to be taken on which tests are required or to facilitate the execution of those tests. CHAPTER V CONDUCT OF EU TYPE-APPROVAL PROCEDURES Article 24 General provisions 1. Approval authorities shall grant an EU type-approval only after verifying the conformity of production arrangements referred to in Article 28 and the compliance of the type of vehicle, system, component or separate technical unit with the applicable requirements. 2. EU type-approvals shall be granted in accordance with this Chapter. 3. If an approval authority finds that a type of vehicle, system, component or separate technical unit, though conforming to the required provisions, presents a serious risk to safety or may seriously harm the environment or public health or presents a serious risk to occupational safety, it may refuse to grant EU type-approval. In that case, it shall immediately send to the approval authorities of the other Member States and the Commission a detailed file explaining the reasons for its decision and setting out the evidence for its findings. 4. EU type-approval certificates shall be numbered in accordance with a harmonised system laid down by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The first such implementing acts shall be adopted by 31 December 2014. 5. The approval authority shall, within one month of issuing the EU type-approval certificate, send to the approval authorities of the other Member States a copy of the EU vehicle type-approval certificate, together with the attachments, for each type of vehicle which it has approved by means of a common secure electronic exchange system. The copy may also take the form of a secure electronic file. 6. The approval authority shall without delay inform the approval authorities of the other Member States of its refusal or withdrawal of any vehicle approval, together with the reasons for its decision. 7. At three-monthly intervals, the approval authority shall send to the approval authorities of the other Member States a list of the EU type-approvals it has granted, amended, refused to grant or withdrawn for systems, components or separate technical units during the preceding period. 8. If so requested by an approval authority of another Member State, the approval authority which has granted an EU type-approval shall, within one month of receiving that request, send to the former a copy of the requested EU type-approval certificate, together with the attachments by means of a common secure electronic exchange system. The copy may also take the form of a secure electronic file. 9. If so requested by the Commission, the approval authority shall submit the information referred to in paragraphs 5 to 8 to the Commission as well. 10. The approval authority shall put together an information package consisting of the information folder accompanied by the test reports and all other documents added by the technical service or by the approval authority to the information folder in the course of carrying out their functions. The information package shall contain an index listing its contents, suitably numbered or otherwise marked so as to identify clearly all the pages and the format of each document such as to present a record of the successive steps in the management of the EU type-approval, in particular the dates of revisions and updating. The approval authority shall keep information contained in the information package available for a period of 10 years after the end of validity of the approval concerned. Article 25 Specific provisions concerning the EU type-approval certificate 1. The EU type-approval certificate shall contain, as attachments, the following: (a) the information package referred to in Article 24(10); (b) the test results; (c) the name(s) and specimen(s) of the signature(s) of the person(s) authorised to sign certificates of conformity and a statement of their position in the company; (d) in the case of an EU whole-vehicle type-approval, a filled-out specimen of the certificate of conformity. 2. The EU type-approval certificate shall be issued on the basis of the template laid down by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The first such implementing acts shall be adopted by 31 December 2014. 3. In respect of each type of vehicle, the approval authority shall: (a) complete all the relevant sections of the EU type-approval certificate, including the test results sheet appended thereto; (b) compile the index to the information package; (c) issue the completed certificate, together with its attachments, to the applicant without delay. The Commission shall lay down the template for the test results sheet referred to in point (a) by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The first such implementing acts shall be adopted by 31 December 2014. 4. In the case of an EU type-approval for which, in accordance with Article 35, restrictions have been imposed as to its validity, or certain provisions of this Regulation or the delegated and implementing acts adopted pursuant to this Regulation have been waived, the EU type-approval certificate shall specify those restrictions or waivers. 5. Where the manufacturer chooses the mixed type-approval procedure, the approval authority shall complete the information package with the references to the test reports, established by the implementing acts referred to in Article 27(1), for which no EU type-approval certificate is available. 6. Where the manufacturer chooses the single-step type-approval procedure, the approval authority shall establish a list of applicable requirements or acts and append that list to the EU type-approval certificate. The Commission shall adopt the template for such a list by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The first such implementing acts shall be adopted by 31 December 2014. Article 26 Specific provisions concerning systems, components or separate technical units 1. EU type-approval shall be granted in respect of a system which conforms to the particulars in the information folder and which meets the technical requirements laid down in the relevant acts listed in Annex I. 2. EU type-approval for a component or separate technical unit shall be granted in respect of a component or separate technical unit that conforms to the particulars in the information folder and which meets the technical requirements laid down in the relevant acts listed in Annex I. 3. Where components or separate technical units, whether or not intended for repair, servicing or maintenance, are also covered by a system type-approval with respect to a vehicle, no additional component or separate technical unit approval shall be required unless provided for under the relevant acts listed in Annex I. 4. Where a component or separate technical unit fulfils its function or offers a specific feature only in conjunction with other parts of the vehicle, thereby making it possible to verify compliance with the requirements only when the component or separate technical unit is operating in conjunction with those other vehicle parts, the scope of the EU type-approval of the component or the separate technical unit shall be restricted accordingly. In such cases, the EU type-approval certificate shall specify any restriction on the use of the component or separate technical unit and shall indicate the special conditions for its mounting. Where such a component or separate technical unit is fitted by the vehicle manufacturer, compliance with any applicable restrictions on use or conditions for mounting shall be verified at the time when the vehicle is approved. Article 27 Tests required for EU type-approval 1. Compliance with the technical prescriptions laid down in this Regulation and in the acts listed in Annex I shall be demonstrated by means of appropriate tests performed by designated technical services. The test procedures referred to in the first subparagraph and the specific equipment and tools prescribed to perform those tests shall be those laid down in the relevant acts listed in Annex I. The format of the test report shall comply with the general requirements as laid down by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The first such implementing acts shall be adopted by 31 December 2014. 2. The manufacturer shall make available to the approval authority as many vehicles, components or separate technical units as are required under the relevant acts listed in Annex I for the performance of the required tests. 3. The required tests shall be performed on vehicles, components and separate technical units which are representative of the type to be approved. However, the manufacturer may select, in agreement with the approval authority, a vehicle, system, component or separate technical unit which, while not representative of the type to be approved, combines a number of the most unfavourable features with regard to the required level of performance. Virtual testing methods may be used to aid decision-making during the selection process. 4. Subject to the agreement of the approval authority, virtual testing methods may be used as alternatives to the test procedures referred to in paragraph 1 at the request of the manufacturer with respect to those requirements established in the delegated acts adopted pursuant to paragraph 6. 5. Virtual testing methods shall fulfil the conditions set out in the delegated acts adopted pursuant to paragraph 6. 6. In order to ensure that the results obtained through virtual testing are as meaningful as those obtained through physical testing, the Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning the requirements which can be subject to virtual testing and the conditions under which the virtual testing are to be performed. When adopting those delegated acts, the Commission shall take as a basis the requirements and procedures provided for in Annex XVI to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (33), as appropriate. Article 28 Conformity of production arrangements 1. An approval authority which grants an EU type-approval shall take the necessary measures to verify, if necessary in cooperation with the approval authorities of the other Member States, that adequate arrangements have been made to ensure that the vehicles, systems, components or separate technical units in production will conform to the approved type. 2. An approval authority which grants a whole-vehicle type-approval shall take the necessary measures to verify that certificates of conformity issued by the manufacturer conform to Article 33. To that end, the approval authority shall verify that a sufficient number of samples of certificates of conformity conform to Article 33 and that the manufacturer has made adequate arrangements to ensure that the data in the certificates of conformity are correct. 3. An approval authority which has granted an EU type-approval shall take the necessary measures in relation to that approval to verify, if necessary in cooperation with the approval authorities of the other Member States, that the arrangements referred to in paragraphs 1 and 2 continue to be adequate so that vehicles, systems, components or separate technical units in production will continue to conform to the approved type and that certificates of conformity continue to comply with Article 33. 4. In order to verify that a vehicle, system, component or separate technical unit conforms to the approved type, the approval authority which has granted the EU type-approval may carry out any of the checks or tests, required for the EU type-approval, on samples taken at the premises of the manufacturer, including production facilities. 5. When an approval authority which has granted an EU type-approval establishes that the arrangements referred to in paragraphs 1 and 2 are not being applied, deviate significantly from the arrangements and control plans agreed, have ceased to be applied or are no longer considered to be adequate, even though production is continued, it shall take the necessary measures to ensure that the procedure for conformity of production is followed correctly or shall withdraw the type-approval. 6. The Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning the detailed arrangements with regard to conformity of production. The first such delegated acts shall be adopted by 31 December 2014. CHAPTER VI AMENDMENTS TO EU TYPE-APPROVALS Article 29 General provisions 1. The manufacturer shall inform without delay the approval authority that granted the EU type-approval of any change in the particulars recorded in the information package. That approval authority shall decide which of the procedures laid down in Article 30 is to be followed. Where necessary, the approval authority may decide, after consulting the manufacturer, that a new EU type-approval is to be granted. 2. An application for the amendment of an EU type-approval shall be submitted exclusively to the approval authority that granted the original EU type-approval. 3. If the approval authority finds that, for the purposes of making an amendment, inspections or tests need to be repeated, it shall inform the manufacturer accordingly. The procedures referred to in Article 30 shall apply only if, on the basis of those inspections or tests, the approval authority concludes that the requirements for EU type-approval continue to be fulfilled. Article 30 Revisions and extensions of EU type-approvals 1. If particulars recorded in the information package have changed, without requiring inspections or tests to be repeated, the amendment shall be designated a revision. In such cases, the approval authority shall issue the revised pages of the information package as necessary, marking each revised pages to show clearly the nature of the change and the date of reissue. A consolidated, updated version of the information package, accompanied by a detailed description of the changes, shall be deemed to meet that requirement. 2. The amendment shall be designated an extension when particulars recorded in the information package have changed and any of the following occurs: (a) further inspections or tests are required; (b) any information on the EU type-approval certificate, with the exception of its attachments, has changed; (c) new requirements under any act listed in Annex I become applicable to the approved vehicle type or to the approved system, component or separate technical unit. In the event of an extension, the approval authority shall issue an updated EU type-approval certificate denoted by an extension number, incremented in accordance with the number of successive extensions already granted. That approval certificate shall clearly show the reason for the extension and the date of reissue. 3. Whenever amended pages or a consolidated, updated version are issued, the index to the information package attached to the approval certificate shall be amended accordingly to show the date of the most recent extension or revision, or the date of the most recent consolidation of the updated version. 4. No amendment to the type-approval of a vehicle shall be required if the new requirements referred to in point (c) of paragraph 2 are, from a technical point of view, irrelevant to that type of vehicle or concern categories of vehicle other than the category to which it belongs. Article 31 Issue and notification of amendments 1. In the case of an extension all relevant sections of the EU type-approval certificate, the attachments thereto, and the index to the information package shall be updated. The updated certificate and its attachments shall be issued to the applicant without delay. 2. In the case of a revision, the revised documents or the consolidated, updated version, as appropriate, including the revised index to the information package, shall be issued by the approval authority to the applicant without delay. 3. The approval authority shall notify any amendment made to EU type-approvals to the approval authorities of the other Member States in accordance with the procedures set out in Article 24. CHAPTER VII VALIDITY OF EU TYPE-APPROVAL Article 32 Termination of validity 1. EU type-approvals shall be issued for an unlimited duration. 2. An EU type-approval of a vehicle shall become invalid in any of the following cases: (a) new requirements applicable to the approved vehicle type become mandatory for the making available on the market, registration, or entry into service of vehicles, and it is not possible to update the type-approval accordingly; (b) production of the approved vehicle is definitively discontinued voluntarily; (c) the validity of the approval expires by virtue of a restriction in accordance with Article 35(6); (d) the approval has been withdrawn in accordance with Article 28(5), Article 44(1) or Article 47(4). 3. Where only one variant within a type or one version within a variant becomes invalid, the EU type-approval of the vehicle in question shall lose validity only in so far as the particular variant or version is concerned. 4. When production of a particular type of vehicle is definitively discontinued, the manufacturer shall notify the approval authority that granted the EU type-approval for that vehicle. Within one month of receiving the notification referred to in the first subparagraph, the approval authority which granted the EU type-approval for the vehicle shall inform the approval authorities of the other Member States accordingly. 5. Without prejudice to paragraph 4, in cases where an EU type-approval of a vehicle is due to become invalid, the manufacturer shall notify the approval authority that granted the EU type-approval. The approval authority that granted the EU type-approval shall without delay communicate all relevant information to the approval authorities of the other Member States so as to enable the application, where appropriate, of Article 39. The communication referred to in the second subparagraph shall specify, in particular, the date of production and the vehicle identification number of the last vehicle produced. CHAPTER VIII CERTIFICATE OF CONFORMITY AND MARKINGS Article 33 Certificate of conformity 1. The manufacturer, in its capacity as the holder of a vehicle type-approval, shall deliver a certificate of conformity as a paper document to accompany each vehicle, whether complete, incomplete or completed, which is manufactured in conformity with the approved vehicle type. Such a certificate shall be delivered free of charge to the buyer together with the vehicle. Its delivery may not be made dependent on an explicit request or the submission of additional information to the manufacturer. For a period of 10 years after the production date of the vehicle, the vehicle manufacturer shall, at the request of the vehicle owner, issue a duplicate of the certificate of conformity against a payment not exceeding the cost of issuing it. The word duplicate shall be clearly visible on the face of any duplicate certificate. 2. The manufacturer shall use the template for the certificate of conformity adopted by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The certificate of conformity shall be designed to prevent forgery. To that end, the implementing acts shall provide that the paper used in the certificate shall be protected by several security printing features. The first such implementing acts shall be adopted by 31 December 2014. 3. The certificate of conformity shall be drawn up in at least one of the official languages of the Union. Any Member State may request the certificate of conformity to be translated into its own official language or languages. 4. The person(s) authorised to sign certificates of conformity shall be in the manufacturers organisation and shall be duly authorised by the management to fully engage the legal responsibility of the manufacturer with respect to the design and the construction or to the conformity of the production of the vehicle. 5. The certificate of conformity shall be completed in its entirety and shall not contain restrictions as regards the use of the vehicle other than those provided for in this Regulation or any of the delegated acts adopted pursuant to this Regulation. 6. In the case of an incomplete or completed vehicle, the manufacturer shall fill in only those items of the certificate of conformity which have been added or changed at the current stage of approval and, if applicable, shall attach to the certificate all certificates of conformity delivered at the previous stages. 7. The certificate of conformity shall, for vehicles approved in accordance with Article 35(2), display in its title the phrase For complete/completed vehicles, type-approved in application of Article 26 of Regulation (EU) No 167/2013 of the European Parliament and of the Council of 5 February 2013 on the approval and market surveillance of agricultural and forestry vehicles (provisional approval). 8. The certificate of conformity as set out in the implementing acts referred to in paragraph 2, shall, for vehicles type-approved in accordance with Article 37, display in the title thereof the phrase For complete/completed vehicles type-approved in small series, and in close proximity thereto the year of production followed by a sequential number, between 1 and the limit indicated in the table set out in Annex II, denoting, in respect of each year of production, the position of that vehicle within the production allocated for that year. 9. Without prejudice to paragraph 1, the manufacturer may transmit the certificate of conformity by electronic means to the registration authority of any Member State. Article 34 Statutory plate with the appropriate marking of vehicles and type-approval mark of components or separate technical units 1. The manufacturer of a vehicle shall affix to each vehicle manufactured in conformity with the approved type a statutory plate with the appropriate marking required by the relevant implementing act adopted pursuant to paragraph 3. 2. The manufacturer of a component or separate technical unit, whether or not it is part of a system, shall affix to each component or separate technical unit manufactured in conformity with the approved type the type-approval mark required by the relevant implementing act adopted pursuant to this Regulation or the relevant UNECE regulation or OECD Code. Where no such type-approval mark is required, the manufacturer shall affix at least the trade name or trade mark of the manufacturer, the type number or an identification number. 3. The statutory plate and EU type-approval mark shall be in accordance with the model set out by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). The first such implementing acts shall be adopted by 31 December 2014. CHAPTER IX EXEMPTIONS FOR NEW TECHNOLOGIES OR NEW CONCEPTS Article 35 Exemptions for new technologies or new concepts 1. The manufacturer may apply for an EU type-approval in respect of a type of vehicle, system, component or separate technical unit that incorporates new technologies or concepts which are incompatible with one or more acts listed in Annex I. 2. The approval authority shall grant the EU type-approval referred to in paragraph 1 where all of the following conditions are met: (a) the application states the reasons why the technologies or concepts in question make the system, component or separate technical unit incompatible with one or more acts listed in Annex I; (b) the application describes the safety and environmental implications of the new technology and the measures taken in order to ensure at least an equivalent level of safety and environmental protection as that provided by the requirements from which exemption is sought; (c) test descriptions and results are presented which prove that the condition in point (b) is met. 3. The granting of such an EU type-approval exempting new technologies or new concepts shall be subject to authorisation by the Commission. That authorisation shall be given by means of an implementing act. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 69(2). 4. Pending the decision on authorisation by the Commission, the approval authority may already issue the EU type-approval, but it shall be provisional, valid only in the territory of that Member State, in respect of a type of vehicle covered by the exemption sought. The approval authority shall inform the Commission and the other Member States thereof without delay by means of a file containing the information referred to in paragraph 2. The provisional nature and the limited territorial validity shall be apparent from the heading of the type-approval certificate and the heading of the certificate of conformity. The Commission may adopt implementing acts in order to provide for harmonised templates for the type-approval certificate and the certificate of conformity for the purposes of this paragraph. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). 5. Other approval authorities may decide to accept in writing the provisional approval referred to in paragraph 4 within their territory. 6. Where appropriate, the authorisation by the Commission referred to in paragraph 3 shall also specify whether it is subject to any restrictions. In all cases, the type-approval shall be valid for at least 36 months. 7. If the Commission decides to refuse authorisation, the approval authority shall immediately give notice to the holder of the provisional type-approval referred to in paragraph 3 that the provisional approval will be revoked six months after the date of the Commissions refusal. However, vehicles manufactured in conformity with the provisional approval before it ceases to be valid may be placed on the market, registered or entered into service in any Member State that accepted the provisional approval. Article 36 Subsequent adaptation of delegated and implementing acts 1. Where the Commission authorises the granting of an exemption pursuant to Article 35, it shall immediately take the necessary steps to adapt the delegated or implementing acts concerned to technological developments. Where the exemption under Article 35 relates to a UNECE regulation, the Commission shall propose an amendment to the relevant UNECE regulation in accordance with the procedure applicable under the Revised 1958 Agreement. 2. As soon as the relevant acts have been amended, any restriction in the Commission decision authorising the exemption shall be lifted. If the necessary steps to adapt the delegated or implementing acts have not been taken, the Commission may, at the request of the Member State which granted the approval, authorise, by means of a decision in the form of an implementing act adopted in accordance with the examination procedure referred to in Article 69(2), the Member State to extend the type-approval. CHAPTER X VEHICLES PRODUCED IN SMALL SERIES Article 37 National type-approval of small series 1. The manufacturer may apply for a national type-approval of small series of a type of vehicle within the quantitative annual limits set out in Annex II. These limits shall apply to the making available on the market, registration or entry into service of vehicles of the approved type on the market of each Member State in a given year. For the national type-approval of small series, the approval authority may, if it has reasonable grounds to do so, waive one or more of the provisions of this Regulation and one or more of the provisions of one or more of the acts listed in Annex I, provided that it specifies alternative requirements. 2. The alternative requirements referred to in paragraph 1 shall ensure a level of functional safety and environmental protection and occupational safety which is equivalent to the greatest extent practicable to the level provided for by the relevant acts listed in Annex I. 3. For the national type-approval of vehicles under this Article, systems, components or separate technical units which are type-approved in accordance with the acts listed in Annex I shall be accepted. 4. The type-approval certificate for vehicles type-approved in accordance with this Article shall be drafted in accordance with the template referred to in Article 25(2), but shall not bear the heading EU vehicle type-approval certificate and shall specify the content of the waivers granted pursuant to paragraph 1. Type-approval certificates shall be numbered in accordance with the harmonised system referred to in Article 24(4). 5. The validity of a national type-approval of small series shall be restricted to the territory of the Member State whose approval authority granted the approval. 6. However, at the request of the manufacturer, a copy of the type-approval certificate and its attachments shall be sent by registered mail or by electronic mail to the approval authorities of the Member States designated by the manufacturer. 7. Within three months of receipt of the request referred to in paragraph 6, the approval authorities of the Member States designated by the manufacturer shall decide whether or not they accept the type-approval. They shall formally communicate their decision to the approval authority which granted the national type-approval of small series. 8. The approval authorities of the Member States shall accept the national type-approval unless they have reasonable grounds to believe that the national technical requirements in accordance with which the vehicle was approved are not equivalent to their own. 9. At the request of an applicant who wishes to place on the market or register a vehicle with national type-approval of small series in another Member State, the approval authority that granted the national type-approval of small series shall provide the national authority of the other Member State with a copy of the type-approval certificate including the information package. Paragraphs 7 and 8 shall apply. CHAPTER XI MAKING AVAILABLE ON THE MARKET, REGISTRATION OR ENTRY INTO SERVICE Article 38 Making available on the market, registration or entry into service of vehicles 1. Without prejudice to Articles 41 and 44, vehicles for which EU whole-vehicle type-approval is mandatory or for which the manufacturer has obtained such type-approval under this Regulation shall only be made available on the market, registered or enter into service if they are accompanied by a valid certificate of conformity issued in accordance with Article 33. Where such vehicles are incomplete, making available on the market or entry into service of such vehicles is permitted, but the authorities responsible for vehicle registration of the Member States may refuse to allow the registration and use on the road of such vehicles. 2. Paragraph 1 shall not apply to vehicles intended for use by the armed services, by civil defence, fire services and forces responsible for maintaining public order or to vehicles approved in accordance with Article 37. Article 39 Making available on the market registration or entry into service of end-of-series vehicles 1. Subject to the end-of-series limits and time limit specified in paragraphs 2 and 4, vehicles conforming to a type of vehicle whose EU type-approval has become invalid pursuant to Article 32 may be made available on the market, registered or entered into service. The first subparagraph shall apply only to vehicles within the territory of the Union which were covered by a valid EU type-approval at the time of their production, but which had neither been made available on the market, registered nor entered into service before that EU type-approval lost its validity. 2. Paragraph 1 shall apply, in the case of complete vehicles, for a period of 24 months from the date on which the EU type-approval became invalid and, in the case of completed vehicles, for a period of 30 months from that date. 3. A manufacturer who wishes to benefit from paragraph 1 shall submit a request to the national authority of each Member State where the vehicles in question are to be made available on the market, registered or entered into service. That request shall specify any technical or economic reasons preventing those vehicles from complying with the new type-approval requirements. The national authority concerned shall decide, within three months of receiving the request, whether and in what number to permit the registration of those vehicles within their territory. 4. The amount of end-of-series vehicles shall not exceed 10 % of the number of vehicles registered in the two preceding years or 20 vehicles per Member State, whichever is higher. 5. A special entry qualifying the vehicle as end-of-series shall be made on the certificate of conformity of the vehicles put into service under this procedure. 6. Member States shall ensure that the number of vehicles to be made available on the market, registered or entered into service under the procedure set out in this Article is effectively monitored. 7. This Article shall apply only to discontinuation due to termination of validity of the type-approval in the case referred to in point (a) of Article 32(2). Article 40 Making available on the market or entry into service of components and separate technical units 1. Components or separate technical units may only be made available on the market or entered into service if they comply with the requirements of the relevant acts listed in Annex I and are properly marked in accordance with Article 34. 2. Paragraph 1 shall not apply in the case of components or separate technical units which are specifically constructed or designed for new vehicles not covered by this Regulation. 3. By way of derogation from paragraph 1, Member States may permit the making available on the market or entry into service of components or separate technical units which have been exempted from one or more provisions of this Regulation under Article 35 or are intended for mounting on vehicles covered by approvals granted under Article 37 that concern the component or separate technical unit in question. 4. By way of derogation from paragraph 1, and unless otherwise provided for in this Regulation or in one of the delegated acts adopted pursuant to this Regulation, Member States may permit the making available on the market or entry into service of components or separate technical units which are intended for mounting on vehicles which, when made available on the market or entered into service, were not required to be type-approved by this Regulation or by Directive 2003/37/EC. CHAPTER XII SAFEGUARD CLAUSES Article 41 Procedure for dealing with vehicles, systems, components or separate technical units presenting a serious risk at national level 1. Where the market surveillance authorities of one Member State have taken action pursuant to Article 20 of Regulation (EC) No 765/2008, or where they have sufficient reason to believe that a vehicle, system, component or separate technical unit covered by this Regulation presents a serious risk to the health or safety of persons or to other aspects of the protection of public interests covered by this Regulation, the approval authority that granted the approval shall carry out an evaluation in relation to the vehicle, system, component or separate technical unit concerned covering all the requirements laid down in this Regulation. The relevant economic operators shall cooperate fully with the approval and/or market surveillance authorities. Where, in the course of that evaluation, the approval authority that granted the approval finds that the vehicle, system, component or separate technical unit does not comply with the requirements laid down in this Regulation, it shall without delay require the relevant economic operator to take all appropriate corrective action to bring the vehicle, system, component or separate technical unit into compliance with those requirements, to withdraw the vehicle, system, component or separate technical unit from the market, or to recall it within a reasonable period, commensurate with the nature of the risk. Article 21 of Regulation (EC) No 765/2008 shall apply to the measures referred to in the second subparagraph of this paragraph. 2. Where the approval authorities consider that non-conformity is not restricted to their national territory, they shall inform the Commission and the other Member States of the results of the evaluation and the action required of the economic operator. 3. The economic operator shall ensure that all appropriate corrective action is taken in respect of all non-compliant vehicles, systems, components or separate technical units that it has placed on the market, registered or is responsible for its entry into service in the Union. 4. Where the economic operator does not take adequate corrective action within the period referred to in the second subparagraph of paragraph 1, the national authorities shall take all appropriate measures to prohibit or restrict the making available on the market, registration or entry into service of non-compliant vehicles, systems, components or separate technical units on their national market, to withdraw them from that market or to recall them. 5. The national authorities shall, without delay, inform the Commission and the other Member States of the measures provided for in paragraph 4. The information provided shall include all available details, in particular the data necessary for the identification of the non-compliant vehicle, system, component or separate technical unit, its origin, the nature of the non-conformity alleged and the risk involved, the nature and duration of the national measures taken, and the arguments put forward by the relevant economic operator. In particular, the approval authorities shall indicate whether the non-conformity is due to either of the following: (a) failure of the vehicle, system, component or separate technical unit to meet requirements relating to the health or safety of persons, the protection of the environment or to other aspects of the protection of public interests covered by this Regulation; (b) shortcomings in the relevant acts listed in Annex I. 6. Member States shall within one month inform the Commission and the other Member States of any measures adopted and of any additional information at their disposal relating to the non-conformity of the vehicle, system, component or separate technical unit concerned, and, in the event of disagreement with the notified national measure, of their objections. 7. Where, within one month of receipt of the information referred to in paragraph 6 of this Article, an objection has been raised by either another Member State or the Commission in respect of a measure taken by a Member State, that measure shall be evaluated by the Commission in accordance with Article 42. 8. Member States shall ensure that appropriate restrictive measures are taken in respect of the vehicle, system, component or separate technical unit concerned, such as withdrawal of the vehicle, system, component or separate technical unit from their market, without delay. Article 42 Union safeguard procedure 1. Where, during the procedure set out in Article 41(3) and (4), objections are raised against a measure taken by a Member State, or where the Commission considers a national measure to be contrary to the Union legislation, the Commission shall without delay evaluate the national measure after consulting Member States and the relevant economic operator or operators. On the basis of the results of that evaluation, the Commission shall decide, in accordance with the examination procedure referred to in Article 69(2), whether the national measure is considered justified or not. The Commission shall communicate its decision to all Member States and to the relevant economic operator or operators. 2. If the national measure is considered justified by the Commission, all Member States shall take the measures necessary to ensure that the non-compliant vehicle, system, component or separate technical unit is withdrawn from their market, and shall inform the Commission accordingly. If the national measure is considered unjustified, the Member State concerned shall withdraw or adapt the measure, in accordance with the decision referred to in paragraph 1. 3. Where the national measure is considered justified and is attributed to shortcomings in this Regulation or in delegated or implementing acts adopted pursuant to this Regulation, the Commission shall propose appropriate measures as follows: (a) where delegated or implementing acts adopted pursuant to this Regulation are concerned, the Commission shall propose the necessary amendments to the act concerned; (b) where UNECE regulations are concerned, the Commission shall propose the necessary draft amendments to the relevant UNECE regulations in accordance with the procedure applicable under the Revised 1958 Agreement. Article 43 Compliant vehicles, systems, components or separate technical units that present a serious risk 1. Where, having performed an evaluation under Article 41(1), a Member State finds that vehicles, systems, components or separate technical units, although they comply with the applicable requirements or are properly marked, present a serious risk to safety or may seriously harm the environment or public health, it shall require the relevant economic operator to take all appropriate measures to ensure that the vehicle, system, component or separate technical unit concerned, when placed on the market, registered or after its entry into service, no longer presents that risk, to withdraw the vehicle, system, component or separate technical unit from the market or to recall it within a reasonable period, commensurate with the nature of the risk. The Member State may refuse to register such vehicles until the vehicle manufacturer has taken all appropriate measures. 2. For a vehicle, system, component or separate technical unit as referred to in paragraph 1, the economic operator shall ensure that corrective action is taken in respect of all such vehicles, systems, components or separate technical units placed on the market, registered or entered into service in the Union. 3. The Member State referred to in paragraph 1 shall within one month inform the Commission and the other Member States of all available details, in particular the data necessary for the identification of the vehicle, system, component or separate technical unit concerned, the origin and the supply chain of the vehicle, system, component or separate technical unit, the nature of the risk involved and the nature and duration of the national measures taken. 4. The Commission shall, without delay, consult the Member States and the relevant economic operator or operators and, in particular, the approval authority that granted the type-approval, and shall evaluate the national measures taken. On the basis of that evaluation, the Commission shall decide whether the national measures referred to in paragraph 1 are considered justified or not and, where necessary, propose appropriate measures. 5. The Commission shall address its decision to all Member States and shall immediately communicate it to them and the relevant economic operator or operators. Article 44 Vehicles, systems, components or separate technical units not in conformity with the approved type 1. Where new vehicles, systems, components or separate technical units accompanied by a certificate of conformity or bearing an approval mark do not conform to the approved type, the approval authority which granted the EU type-approval shall take the necessary measures, including the withdrawal of type-approval, to ensure that vehicles, systems, components or separate technical units in production are brought into conformity with the approved type. 2. For the purposes of paragraph 1, deviations from the particulars in the EU type-approval certificate or the information package shall be deemed to constitute failure to conform to the approved type. 3. If an approval authority demonstrates that new vehicles, components or separate technical units accompanied by a certificate of conformity or bearing an approval mark issued in another Member State do not conform to the approved type, it may ask the approval authority which granted the EU type-approval to verify that vehicles, systems, components or separate technical units in production continue to conform to the approved type. On receipt of such a request, the approval authority which granted the EU type-approval shall take the requisite action as soon as possible and at the latest within three months of the date of the request. 4. The approval authority shall request the approval authority which granted the EU type-approval for a system, component, separate technical unit or incomplete vehicle to take the necessary action to ensure that vehicles in production are brought back into conformity with the approved type in the following cases: (a) for an EU vehicle type-approval, where the non-conformity of a vehicle is attributable exclusively to the non-conformity of a system, component or separate technical unit; (b) for a multi-stage type-approval, where the non-conformity of a completed vehicle is attributable exclusively to the non-conformity of a system, component or separate technical unit that forms part of the incomplete vehicle or to the non-conformity of the incomplete vehicle itself. 5. On receipt of such a request, the approval authority concerned shall take the necessary action, if necessary in conjunction with the approval authority making the request, as soon as possible and at the latest within three months of the date of the request. 6. Where non-conformity is established, the approval authority of the Member State that granted the EU type-approval for the system, component or separate technical unit or for the incomplete vehicle shall take the measures set out in paragraph 1. The approval authorities shall inform each other within one month of any withdrawal of EU type-approval and of the reasons therefor. 7. If the approval authority that granted the EU type-approval disputes the non-conformity notified to it, the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and, where necessary, shall hold appropriate consultations with a view to reaching a settlement. Article 45 Placing on the market and entry into service of parts or equipment that may pose a serious risk to the correct functioning of essential systems 1. Parts or equipment that may pose a serious risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance shall not be placed on the market, registered or enter into service and shall be prohibited, unless they have been authorised by an approval authority in accordance with Article 46(1), (2) and (4). 2. In order to ensure the uniform application of paragraph 1, the Commission may adopt implementing acts to draw up a list of such parts or equipment on the basis of available information, and in particular information communicated by the Member States regarding: (a) the seriousness of the risk to the safety or environmental performance of vehicles fitted with the parts or equipment in question; (b) the possible effect on consumers and after-market manufacturers of the imposition under this Article of a possible authorisation requirement for parts or equipment. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). 3. Paragraph 1 shall not apply to original parts or equipment and to parts or equipment that are type-approved in accordance with any of the acts listed in Annex I, except where the approval relates to aspects other than those covered in paragraph 1. 4. The Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning the requirements which the parts and equipment referred to in paragraph 1 of this Article shall fulfil. 5. These requirements may be based on the acts listed in Annex I or may consist of a comparison of the parts or equipment with the environmental or safety performance of the original vehicle, or of any of its parts, as appropriate. In either case, the requirements shall ensure that the parts or equipment do not impair the functioning of those systems that are essential for the safety of the vehicle or its environmental performance. Article 46 Parts or equipment that may pose a serious risk to the correct functioning of essential systems  related requirements 1. For the purposes of Article 45(1), the manufacturer of parts or equipment shall submit to the approval authority an application accompanied by a test report drafted by a designated technical service which certifies that the parts or equipment for which authorisation is sought comply with the requirements referred to in Article 45(4). The manufacturer may submit only one application per type of part to only one approval authority. If so requested by the competent authority of another Member State, the approval authority which has given the authorisation shall, within one month of receiving that request, send to the former a copy of the requested authorisation certificate together with the attachments by means of a common secure electronic exchange system. The copy may also take the form of a secure electronic file. 2. The application shall include details of the manufacturer of the parts or equipment, the type, identification and part numbers of the parts or equipment, the vehicle manufacturers name, type of vehicle and, if appropriate, year of construction or any other information permitting the identification of the vehicle to which the parts or equipment are to be fitted. When the approval authority is satisfied, taking account of the test report and other evidence, that the parts or equipment in question comply with the requirements referred to in Article 45(4), it shall authorise the parts or equipment to be placed on the market and to be entered into service, subject to the second subparagraph of paragraph 4 of this Article. The approval authority shall issue a certificate to the manufacturer without delay. 3. The Commission may adopt implementing acts in order to lay down a template and numbering system for the certificate referred to in the third subparagraph of paragraph 2 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 69(2). 4. The manufacturer shall inform without delay the approval authority that gave the authorisation of any change affecting the conditions under which it was issued. That approval authority shall decide whether the authorisation has to be reviewed or reissued and whether further tests are necessary. The manufacturer shall be responsible for ensuring that the parts or equipment are produced and continue to be produced under the conditions under which the authorisation was issued. 5. Before delivering any authorisation, the approval authority shall verify the existence of satisfactory arrangements and procedures for ensuring effective control of the conformity of production. Where the approval authority finds that the conditions for issuing the authorisation are no longer fulfilled, it shall request the manufacturer to take the necessary measures to ensure that the parts or equipment are brought back into conformity. If necessary, it shall withdraw the authorisation. 6. Approval authorities from different Member States shall bring any disagreement in relation to the authorisation referred to in the second subparagraph of paragraph 2 to the attention of the Commission. The Commission shall take the appropriate measures in order to resolve the disagreement, including, where necessary, requiring the withdrawal of the authorisation, after having consulted the approval authorities. 7. Until the list referred to in Article 45(2) has been established, Member States may maintain national provisions dealing with parts or equipment which may affect the correct functioning of systems essential for the safety of the vehicle or its environmental performance. Article 47 Recall of vehicles, systems, components or separate technical units 1. Where a manufacturer who has been granted an EU whole-vehicle type-approval is obliged, in accordance with Regulation (EC) No 765/2008, to recall vehicles placed on the market, registered or for which the manufacturer was responsible for the entry into service, because a system, component or separate technical unit fitted to the vehicle presents a serious risk to safety, public health or environmental protection, whether or not duly approved in accordance with this Regulation, or because a part not subject to any specific requirements under type-approval legislation presents a serious risk to safety, public health or environmental protection, that manufacturer shall immediately inform the approval authority that granted the vehicle approval. 2. Where a manufacturer of systems, components or separate technical units, who has been granted an EU type-approval is obliged, in accordance with Regulation (EC) No 765/2008, to recall systems, components or separate technical units which have been placed on the market or for which the manufacturer was responsible for the entry into service, because they present a serious risk to safety, occupational safety, public health or environmental protection, whether or not duly approved in accordance with this Regulation, the manufacturer shall immediately inform the approval authority that granted the approval. 3. The manufacturer shall propose to the approval authority a set of appropriate remedies to neutralise the serious risk referred to in paragraphs 1 and 2. The approval authority shall communicate the proposed remedies to the approval authorities of the other Member States without delay. The approval authorities shall ensure that the remedies are effectively implemented in their respective Member States. 4. If the remedies are considered to be insufficient or not implemented quickly enough by the approval authority concerned, it shall inform the approval authority that granted the EU type-approval without delay. The approval authority that granted the EU type-approval shall then inform the manufacturer. If the manufacturer does not propose and implement effective corrective measures, the approval authority which granted the EU type-approval shall take all protective measures required, including the withdrawal of the EU type-approval. In the case of withdrawal of the EU type-approval, the approval authority shall within one month of such withdrawal notify the manufacturer, the approval authorities of the other Member States and the Commission by registered letter or equivalent electronic means. Article 48 Notification of decisions and remedies available 1. All decisions taken pursuant to this Regulation and all decisions refusing or withdrawing EU type-approval, or refusing registration, prohibiting or restricting the placing on the market, registration or entry into service of a vehicle or requiring withdrawal of a vehicle from the market, shall state in detail the reasons on which they are based. 2. Any such decision shall be notified to the party concerned who shall, at the same time, be informed of the remedies available to it under the laws in force in the Member State concerned and of the time limits allowed for the exercise of such remedies. CHAPTER XIII INTERNATIONAL REGULATIONS Article 49 UNECE regulations required for EU type-approval 1. UNECE regulations or amendments thereto which the Union has voted in favour of or to which the Union has acceded and which are listed in Annex I to this Regulation or in the delegated acts adopted pursuant to this Regulation shall be part of the requirements for the EU type-approval of a vehicle. 2. The approval authorities of the Member States shall accept approvals granted in accordance with the UNECE regulations referred to in paragraph 1 and, where applicable, the relevant approval marks, in place of the corresponding approvals and approval marks granted in accordance with this Regulation and the delegated acts adopted pursuant to this Regulation. 3. Where the Union has voted in favour of a UNECE regulation or amendments thereto for the purpose of EU vehicle type-approval, the Commission shall adopt a delegated act in accordance with Article 71 in order to make the UNECE regulation or amendments thereto compulsory and to amend Annex I to this Regulation or to amend the delegated acts adopted pursuant to this Regulation, as appropriate. That delegated act shall specify the dates of compulsory application of the UNECE regulation or of amendments thereto and shall include transitional provisions where appropriate. The Commission shall adopt separate delegated acts indicating the mandatory application of UNECE regulations. Article 50 Recognition of OECD test reports for the purpose of EU type-approval 1. Without prejudice to the other requirements of this Regulation, where reference to OECD Codes is made in this Regulation, EU type-approval may be based on the complete test report issued on the basis of the OECD standard Codes as an alternative to the test reports drawn up under this Regulation or the delegated acts adopted pursuant to this Regulation. 2. In order to be acceptable for the purposes of EU type-approval, the OECD test report referred to in paragraph 1 must have been approved in accordance with Appendix 1 to the Decision of the OECD Council of February 2012 revising the OECD standard Codes for the official testing of agricultural and forestry tractors, as amended. CHAPTER XIV PROVISION OF TECHNICAL INFORMATION Article 51 Information intended for users 1. The manufacturer may not supply any technical information related to the particulars provided for in this Regulation, or in the delegated or implementing acts adopted pursuant to this Regulation, which diverges from the particulars approved by the approval authority. 2. Where a delegated or implementing act adopted pursuant to this Regulation so provides, the manufacturer shall make available to users all relevant information and necessary instructions describing any special conditions or restrictions linked to the use of a vehicle, a system, component or a separate technical unit. 3. The information referred to in paragraph 2 shall be supplied in the official language or languages of the Member State where the vehicle is to be placed on the market, registered or is to be entered into service. It shall be provided, after acceptance by the approval authority, in the owners manual. Article 52 Information intended for manufacturers of components or separate technical units 1. The vehicle manufacturer shall make available to the manufacturers of components or separate technical units all particulars which are necessary for EU type-approval of components or separate technical units, or to obtain an authorisation under Article 45 including, where applicable, drawings referred to in the delegated and implementing acts adopted pursuant to this Regulation. The vehicle manufacturer may impose a binding agreement on the manufacturers of components or separate technical units to protect the confidentiality of any information which is not in the public domain, including information related to intellectual property rights. 2. The manufacturer of components or separate technical units, in its capacity as the holder of an EU type-approval certificate which, in accordance with Article 26(4), includes restrictions on use or special mounting conditions or both, shall provide all the detailed information thereon to the vehicle manufacturer. Where a delegated act adopted pursuant to this Regulation so provides, the manufacturer of components or separate technical units shall provide, together with the components or separate technical units produced, instructions regarding restrictions on use or special mounting conditions or both. CHAPTER XV ACCESS TO REPAIR AND MAINTENANCE INFORMATION Article 53 Manufacturers obligations 1. Manufacturers shall provide non-discriminatory access to vehicle repair and maintenance information to authorised dealers, repairers and independent operators through websites using a standardised format in a readily accessible and prompt manner. This obligation shall not apply if a vehicle has been approved as a small series vehicle. Software critical to the correct functioning of the safety and environmental control system may be protected against unauthorised manipulations. However, any manipulation of those systems necessary for repair and maintenance or accessible to authorised dealers or repairers shall also be made accessible to independent operators in a non-discriminatory manner. 2. Until the Commission has adopted a standardised format for the provision of the information referred to in paragraph 1, that information shall be made available in a consistent manner that can be processed by independent operators with reasonable effort. Manufacturers shall provide access on a non-discriminatory basis to training material and relevant working tools to authorised dealers, repairers and independent operators. Such access shall include, where applicable, adequate training with regard to the download of software, diagnostic trouble codes management and the use of working tools. 3. Without prejudice to paragraph 1, the information referred to there shall include: (a) the tractor type and model; (b) an unequivocal vehicle identification number; (c) service handbooks including repair and maintenance records and service schedules; (d) technical manuals and technical service bulletins; (e) component and diagnosis information (such as minimum and maximum theoretical values for measurements); (f) wiring diagrams; (g) diagnostic trouble codes, including manufacturer specific codes; (h) all information needed to install new or updated software on a new vehicle or vehicle type (for instance software part number); (i) information concerning, and delivered by means of, proprietary tools and equipment; (j) data record information, test data and any other technical information (such as two-directional monitoring data, if applicable to the technology used); (k) standard work units or time periods for repair and maintenance tasks if made available, either directly or through a third party, to manufacturers authorised dealers and repairers. 4. Authorised dealers or repairers within the distribution system of a given vehicle manufacturer shall be regarded as independent operators for the purposes of this Regulation to the extent that they provide repair or maintenance services for vehicles in respect of which they are not members of the vehicle manufacturers distribution system. 5. The vehicle repair and maintenance information shall always be available, except as required for maintenance purposes of the information system. 6. For the purposes of manufacture and servicing of OBD-compatible replacement or service parts and diagnostic tools and test equipment, manufacturers shall provide the relevant OBD and vehicle repair and maintenance information on a non-discriminatory basis to any interested manufacturer or repairer of component, diagnostic tool or test equipment. 7. For the purposes of design and manufacture of automotive equipment for alternative-fuel vehicles, manufacturers shall provide the relevant OBD and vehicle repair and maintenance information on a non-discriminatory basis to any interested manufacturer, installer or repairer of equipment for alternative-fuel vehicles. 8. When applying for EU type-approval or national type-approval, the manufacturer shall provide the approval authority with proof of compliance with this Regulation relating to the information required under this Article. In the event that such information is not available, or does not conform to this Regulation and the delegated and implementing acts adopted pursuant to this Regulation which are applicable when applying for EU type-approval or national type-approval, the manufacturer shall provide it within six months from the date of approval. The Commission may adopt an implementing act in order to lay down a template of a certificate on access to vehicle OBD and vehicle repair and maintenance information providing such proof of compliance to the approval authority. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 69(2). 9. If such proof of compliance is not provided within the period referred to in the second subparagraph of paragraph 8, the approval authority shall take appropriate measures to ensure compliance. 10. The manufacturer shall make subsequent amendments and supplements to vehicle repair and maintenance information available on its websites at the same time they are made available to authorised repairers. 11. Where repair and maintenance records of a vehicle are kept in a central database of the vehicle manufacturer or on its behalf, independent repairers shall have access to such records free of charge and shall be able to enter information on repair and maintenance which they have performed. 12. The Commission shall be empowered to adopt delegated acts in accordance with Article 71 laying down the details of the requirements with regard to access to repair and maintenance information, in particular technical specifications relating to the way in which vehicle repair and maintenance information shall be provided. 13. The Commission shall, by means of the delegated acts referred to in paragraph 12, adapt the information requirements laid down in this Article, including the technical specifications relating to the way in which information is to be provided, in order to be proportionate having regard in particular to the specific case of manufacturers relatively small production volume of the vehicle type concerned, taking into account the limits for small series vehicles as set out in Annex II. In duly justified cases, such adaptation may result in an exemption from the requirement to supply the information in a standardised format. A possible adaptation or exemption shall in any event ensure that the objectives of this Article can be achieved. Article 54 Obligations with regard to several type-approval holders In the event of step-by-step type-approval, mixed type-approval and multi-stage type-approval, the manufacturer responsible for the respective type-approval shall also be responsible for communicating repair information relating to the particular system, component or separate technical unit or to the particular stage to both the final manufacturer and independent operators. The final manufacturer shall be responsible for providing information about the whole vehicle to independent operators. Article 55 Fees for access to vehicle repair and maintenance information 1. Manufacturers may charge reasonable and proportionate fees for access to vehicle repair and maintenance information, working tools and training courses covered by this Regulation. A fee shall not be considered reasonable or proportionate if it discourages access by failing to take into account the extent to which the independent operator uses it. 2. Manufacturers shall make available vehicle repair and maintenance information on a daily, monthly, and yearly basis, with fees for access to such information varying in accordance with the respective periods of time for which access is granted. Article 56 Forum on Access to Vehicle Information The scope of application of the activities carried out by the Forum on Access to Vehicle Information established in accordance with Article 13(9) of Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (euro 5 and euro 6) and on access to vehicle repair and maintenance information (34) shall be extended to the vehicles covered by this Regulation. On the basis of evidence of deliberate or unintentional misuse of vehicle OBD and vehicle repair and maintenance information, the Forum referred to in the first paragraph shall advise the Commission on measures to prevent such misuse of information. CHAPTER XVI DESIGNATION AND NOTIFICATION OF TECHNICAL SERVICES Article 57 Requirements relating to technical services 1. Designating approval authorities shall ensure that before they designate a technical service pursuant to Article 59, that technical service meets the requirements laid down in paragraphs 2 to 9 of this Article. 2. Without prejudice to Article 60(1), a technical service shall be established under the national law of a Member State and have legal personality. 3. A technical service shall be a third-party body independent of the process of design, manufacturing, supply or maintenance of the vehicle, system, component or separate technical unit it assesses. A body belonging to a business association or professional federation representing undertakings involved in the design, manufacturing, provision, assembly, use or maintenance of vehicles, systems, components or separate technical units which it assesses, tests or inspects may, on condition that its independence and the absence of any conflict of interest are demonstrated, be considered as fulfilling the requirements of the first subparagraph. 4. A technical service, its top-level management and the personnel responsible for carrying out the categories of activities for which they are designated in accordance with Article 59(1) shall not be the designer, manufacturer, supplier or maintainer of the vehicles, systems, components or separate technical units which they assess, nor represent parties engaged in those activities. This shall not preclude the use of assessed vehicles, systems, components or separate technical units referred to in paragraph 3 of this Article that are necessary for the operation of the technical service or the use of such vehicles, systems, components or separate technical units for personal purposes. A technical service shall ensure that the activities of its subsidiaries or subcontractors do not affect the confidentiality, objectivity or impartiality of the categories of activities for which it has been designated. 5. A technical service and its personnel shall carry out the categories of activities for which it has been designated with the highest degree of professional integrity and the requisite technical competence in the specific field and shall be free from all pressures and inducements, particularly financial, which might influence their judgment or the results of their assessment activities, especially such pressures or inducements emanating from persons or groups of persons with an interest in the results of those activities. 6. A technical service shall be capable of carrying out all the categories of activities for which it has been designated in accordance with Article 59(1), by demonstrating to the satisfaction of its designating approval authority, that it has: (a) personnel with appropriate skills, specific technical knowledge and vocational training as well as sufficient and appropriate experience to perform the task; (b) descriptions of the procedures relevant for the categories of activities for which it is seeking to be designated, ensuring the transparency and reproducibility of those procedures; (c) procedures for the performance of the categories of activities for which it is seeking to be designated which take due account of the degree of complexity of the technology of the vehicle, system, component or separate technical unit in question, and the mass or serial nature of the production process; and (d) means necessary to perform in an appropriate manner the tasks connected with the categories of activities for which it is seeking to be designated and that it has access to all necessary equipment or facilities. In addition, it shall demonstrate to the designating approval authority its compliance with the standards laid down in the delegated acts adopted pursuant to Article 61 which are relevant for the categories of activities for which it is designated. 7. The impartiality of the technical services, their top-level management and the assessment personnel shall be guaranteed. They shall not engage in any activity that may conflict with their independence of judgment or integrity in relation to the categories of activities for which they are designated. 8. Technical services shall take out liability insurance related to their activities unless liability is assumed by the Member State in accordance with national law, or the Member State itself is directly responsible for the conformity assessment. 9. The personnel of a technical service shall observe professional secrecy with regard to all information obtained in carrying out their tasks under this Regulation or any provision of national law giving effect to it, except in relation to the designating approval authority or where required by Union or national law. Proprietary rights shall be protected. Article 58 Subsidiaries of and subcontracting by technical services 1. Technical services may subcontract some of their activities for which they have been designated in accordance with Article 59(1) or have those activities carried out by a subsidiary only with the agreement of their designating approval authority. 2. Where a technical service subcontracts specific tasks connected with the categories of activities for which it has been designated or has recourse to a subsidiary, it shall ensure that the subcontractor or the subsidiary meet the requirements set out in Article 57 and shall inform the designating approval authority accordingly. 3. Technical services shall take full responsibility for the tasks performed by any of their subcontractors or subsidiaries, wherever these are established. 4. Technical services shall keep at the disposal of the designating approval authority the relevant documents concerning the assessment of the qualifications of the subcontractor or the subsidiary and the tasks performed by them. Article 59 Designation of technical services 1. Technical services shall be designated for one or more of the following categories of activities, depending on their field of competence: (a) category A: technical services which carry out in their own facilities the tests referred to in this Regulation and in the acts listed in Annex I; (b) category B: technical services which supervise the tests referred to in this Regulation and in the acts listed in Annex I, where such tests are performed in the manufacturers facilities or in the facilities of a third party; (c) category C: technical services which assess and monitor on a regular basis the manufacturers procedures for controlling conformity of production; (d) category D: technical services which supervise or perform tests or inspections for the surveillance of conformity of production. 2. An approval authority may be designated as a technical service for one or more of the activities referred to in paragraph 1. 3. Technical services of a third country, other than those designated in accordance with Article 60, may be notified for the purposes of Article 63, but only if such an acceptance of technical services is provided for by a bilateral agreement between the Union and the third country concerned. This shall not prevent a technical service established under the national law of a Member State in accordance with Article 57(2) from establishing subsidiaries in third countries, provided that the subsidiaries are directly managed and controlled by the designated technical service. Article 60 Accredited in-house technical services of the manufacturer 1. An accredited in-house technical service of a manufacturer may be designated only for category A activities with regard to technical requirements for which self-testing is allowed by a delegated act adopted pursuant to this Regulation. That technical service shall constitute a separate and distinct part of the undertaking and shall not be involved in the design, manufacturing, supply or maintenance of the vehicles, systems, components or separate technical units it assesses. 2. An accredited in-house technical service shall meet the following requirements: (a) in addition to being designated by the approval authority of a Member State it shall be accredited by a national accreditation body as defined in point 11 of Article 2 of Regulation (EC) No 765/2008 and in accordance with the standards and procedure referred to in Article 61 of this Regulation; (b) the accredited in-house technical service and its personnel shall be organisationally identifiable and have reporting methods within the undertaking of which they form part which ensure their impartiality and demonstrate it to the relevant national accreditation body; (c) neither the accredited in-house technical service nor its personnel shall engage in any activity that might conflict with their independence of judgment or integrity in relation to the categories of activities for which they have been designated; (d) the accredited in-house technical service shall supply its services exclusively to the undertaking of which it forms part. 3. An accredited in-house technical service need not be notified to the Commission for the purposes of Article 63, but information concerning its accreditation shall be given by the undertaking of which it forms part or by the national accreditation body to the designating approval authority at the request of that authority. Article 61 Procedures for performance standards and assessment of technical services In order to ensure that technical services meet the same high level of performance standards in all Member States, the Commission shall be empowered to adopt delegated acts in accordance with Article 71 concerning the standards with which the technical services have to comply and the procedure for their assessment in accordance with Article 62 and their accreditation in accordance with Article 60. Article 62 Assessment of the skills of the technical services 1. The designating approval authority shall draw up an assessment report demonstrating that the candidate technical service has been assessed for its compliance with the requirements of this Regulation and the delegated acts adopted pursuant to this Regulation. That report may include a certificate of accreditation issued by an accreditation body. 2. The assessment on which the report referred to in paragraph 1 is based shall be conducted in accordance with the provisions laid down in a delegated act adopted pursuant to Article 61. The assessment report shall be reviewed at least every three years. 3. The assessment report shall be communicated to the Commission upon request. In such cases, where the assessment is not based on an accreditation certificate issued by a national accreditation body attesting that the technical service fulfils the requirements of this Regulation, the designating approval authority shall provide the Commission with documentary evidence which attests the technical services competence and the arrangements in place to ensure that the technical service is monitored regularly by the designating approval authority and satisfies the requirements of this Regulation and the delegated acts adopted pursuant to this Regulation. 4. The approval authority that intends to be designated as a technical service in accordance with Article 59(2) shall document compliance through an assessment conducted by auditors independent of the activity being assessed. Such auditors may be from the same organisation provided that they are managed separately from personnel undertaking the assessed activity. 5. An accredited in-house technical service shall comply with the relevant provisions of this Article. Article 63 Procedures for notification 1. Member States shall notify to the Commission the name, the address including electronic address, the responsible persons and the category of activities with respect to each technical service they have designated, as well as any subsequent modifications to those designations. The notification act shall state for which subjects listed in Annex I the technical services have been designated. 2. A technical service may conduct the activities referred to in Article 59(1) on behalf of the designating approval authority responsible for the type-approval only if it has been notified beforehand to the Commission in accordance with paragraph 1 of this Article. 3. The same technical service may be designated by several designating approval authorities and notified by the Member States of these designating approval authorities irrespective of the category or categories of activities it will conduct in accordance with Article 59(1). 4. The Commission shall be notified of any subsequent relevant changes to the designation. 5. Where a specific organisation or competent body carrying out an activity not included in those referred to in Article 59(1), needs to be designated in application of an act listed in Annex I, the notification shall be made in accordance with this Article. 6. The Commission shall publish on its website a list and details of the technical services notified in accordance with this Article. Article 64 Changes to designations 1. Where a designating approval authority has ascertained or has been informed that a technical service designated by it no longer meets the requirements laid down in this Regulation, or that it is failing to fulfil its obligations, the designating approval authority shall restrict, suspend or withdraw the designation as appropriate, depending on the seriousness of the failure to meet those requirements or fulfil those obligations. The Member State that has notified this technical service shall immediately inform the Commission accordingly. The Commission shall modify the information published referred to in Article 63(6) accordingly. 2. In the event of restriction, suspension or withdrawal of the designation, or where the technical service has ceased its activity, the designating approval authority shall take appropriate steps to ensure that the files of that technical service are either processed by another technical service or kept available for the designating approval authority or for the market surveillance authorities at their request. Article 65 Challenge to the competence of technical services 1. The Commission shall investigate all cases where it has doubts, or doubt is brought to its attention, regarding the competence of a technical service or the continued fulfilment by a technical service of the requirements and responsibilities to which it is subject. 2. The Member State of the designating approval authority shall provide the Commission, on request, with all information relating to the basis for the designation or the maintenance of the designation of the technical service concerned. 3. The Commission shall ensure that all sensitive information obtained in the course of its investigations is treated confidentially. 4. Where the Commission ascertains that a technical service does not meet or no longer meets the requirements for its designation, it shall inform the Member State of the designating approval authority accordingly, with a view to establishing, in cooperation with that Member State, the corrective measures necessary, and shall request that Member State to take those corrective measures, including the withdrawal of the designation if necessary. Article 66 Operational obligations of technical services 1. Technical services shall carry out the categories of activities for which they have been designated on behalf of the designating approval authority and in accordance with the assessment and test procedures provided for in this Regulation and the acts listed in Annex I. Technical services shall supervise or shall themselves carry out the tests required for approval or inspections as set out in this Regulation or in one of the acts listed in Annex I, except where alternative procedures are permitted. The technical services shall not conduct tests, assessments or inspections for which they have not been duly designated by their approval authority. 2. Technical services shall at all times: (a) allow their designating approval authority to witness the technical service during the conformity assessment as appropriate; and (b) without prejudice to Article 57(9) and Article 67, provide their designating approval authority such information on their categories of activities falling under the scope of this Regulation as may be requested. 3. Where a technical service finds that requirements laid down in this Regulation have not been met by a manufacturer, it shall report this to the designating approval authority with a view for the designating approval authority requiring the manufacturer to take appropriate corrective measures and subsequently not to issue a type-approval certificate unless the appropriate corrective measures have been taken to the satisfaction of the approval authority. 4. Where, in the course of monitoring conformity of production following the issue of a type-approval certificate, a technical service acting on behalf of the designating approval authority finds that a vehicle, system, component or separate technical unit no longer complies with this Regulation, it shall report this to the designating approval authority. The approval authority shall take the appropriate measures as provided for in Article 28. Article 67 Information obligations of technical services 1. Technical services shall inform their designating approval authority of the following: (a) any non-conformity encountered which may require a refusal, restriction, suspension or withdrawal of a type-approval certificate; (b) any circumstances affecting the scope of and conditions for their designation; (c) any request for information which they have received from market surveillance authorities regarding their activities. 2. On request from their designating approval authority, technical services shall provide information on the activities within the scope of their designation and on any other activity performed, including cross-border activities and subcontracting. CHAPTER XVII IMPLEMENTING ACTS AND DELEGATED ACTS Article 68 Implementing acts For the purposes of achieving the objectives of this Regulation and in order to lay down uniform conditions for the implementation of this Regulation, the Commission shall, in accordance with the examination procedure referred to in Article 69(2), adopt implementing acts laying down the following implementing measures: (a) templates for the information document and for the information folder referred to in Article 22; (b) the numbering system of EU type-approval certificates referred to in Article 24(4); (c) the template for the EU type-approval certificate referred to in Article 25(2); (d) the template for the test results sheet appended to the EU type-approval certificate referred to in point (a) of Article 25(3); (e) the template for the list of applicable requirements or acts referred to in Article 25(6); (f) the general requirements for the format of test report referred to in Article 27(1); (g) the template for the certificate of conformity referred to in Article 33(2); (h) the model for the EU type-approval mark referred to in Article 34; (i) the authorisations to grant EU type-approvals exempting new technologies or new concepts referred to in Article 35(3); (j) the templates for the type-approval certificate and the certificate of conformity as regards new technologies or new concepts referred to in Article 35(4); (k) the authorisations to Member States to extend the type-approval referred to in Article 36(2); (l) the list of parts or equipment as referred to in Article 45(2); (m) the template and the numbering system for the certificate referred to in Article 46(3) as well as all aspects relating to the procedure of authorisation referred to in that Article; (n) the template for the certificate providing proof of compliance to the approval authority as referred to in Article 53(8). Article 69 Committee procedure 1. The Commission shall be assisted by the Technical Committee  Agricultural Vehicles (TC-AV). That committee is a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. Article 70 Amendment of the Annexes Without prejudice to the other provisions of this Regulation relating to the amendment of its Annexes, the Commission shall also be empowered to adopt delegated acts in accordance with Article 71 concerning amendments to Annex I in order to introduce regulatory act references and to take corrigenda into account. Article 71 Exercise of the delegation 1. The power to adopt the delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 17(5), Article 18(4), Article 19(6), Article 20(8), Article 27(6), Article 28(6), Article 45(4), Article 49(3), Article 53(12), Article 61 and Article 70 shall be conferred on the Commission for a period of five years from 22 March 2013. 3. The delegation of power referred to in Article 17(5), Article 18(4), Article 19(6), Article 20(8), Article 27(6), Article 28(6), Article 45(4), Article 49(3), Article 53(12), Article 61 and Article 70 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 17(5), Article 18(4), Article 19(6), Article 20(8), Article 27(6), Article 28(6), Article 45(4), Article 49(3), Article 53(12), Article 61 and Article 70 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. CHAPTER XVIII FINAL PROVISIONS Article 72 Penalties 1. Member States shall provide for penalties for infringement by economic operators of this Regulation and the delegated or implementing acts adopted pursuant to this Regulation. They shall take all measures necessary to ensure that the penalties are implemented. The penalties provided for shall be effective, proportionate and dissuasive. Member States shall notify those provisions to the Commission by 23 March 2015 and shall notify the Commission without delay of any subsequent amendment affecting them. 2. The types of infringements which are subject to a penalty shall include: (a) making false declarations during approval procedures or procedures leading to a recall; (b) falsifying test results for type-approval or in-service conformity; (c) withholding data or technical specifications which could lead to recall, refusal or withdrawal of type-approval; (d) use of defeat devices; (e) refusal to provide access to information; (f) economic operators making available on the market vehicles, systems, components or separate technical units subject to approval without such approval or falsifying documents or markings with that intention. Article 73 Transitional provisions 1. Without prejudice to other provisions of this Regulation, this Regulation shall not invalidate any EU type-approval granted to vehicles or to systems, components or separate technical units before 1 January 2016. 2. Approval authorities shall continue to grant extension of approvals to the vehicles, systems, components or separate technical units referred to in paragraph 1 in accordance with Directive 2003/37/EC and any of the directives listed in Article 76(1). However, such approvals shall not be used for the purposes of obtaining a whole-vehicle type-approval under this Regulation. 3. By way of derogation from this Regulation, new systems, components, separate technical units or vehicles of types which received whole-vehicle type-approval pursuant to Directive 2003/37/EC may continue to be registered, placed on the market or enter into service until 31 December 2017. New vehicles of types which were not subject to type-approval under Directive 2003/37/EC may also continue to be registered or enter into service by that date in accordance with the law of the Member State of entry into service or registration. In such a case, national authorities shall not prohibit, restrict or impede the registration, placing on the market or entry into service of vehicles complying with the approved type. Article 74 Report 1. By 31 December 2019, Member States shall inform the Commission of the application of the type-approval procedures laid down in this Regulation. 2. On the basis of the information supplied under paragraph 1, the Commission shall present a report to the European Parliament and the Council on the application of this Regulation by 31 December 2020. Article 75 Review 1. By 31 December 2022, the Commission shall submit a report to the European Parliament and to the Council regarding the subjects referred to in paragraph 3. 2. The report shall be based on a consultation of relevant stakeholders and shall take into account existing related European and international standards. 3. By 31 December 2021 the Member States shall report to the Commission on: (a) the number of individual approvals granted to vehicles covered by this Regulation before their first registration per year by the national authorities of that Member State since 1 January 2016; (b) the national criteria upon which such approvals were based insofar as these criteria deviated from the requirements obligatory for EU type-approval. 4. The report shall be accompanied, where appropriate, by legislative proposals, and shall examine the inclusion of individual approvals in this Regulation on the basis of harmonised requirements. Article 76 Repeal 1. Without prejudice to Article 73(2) of this Regulation, Directive 2003/37/EC as well as Directives 74/347/EEC, 76/432/EEC, 76/763/EEC, 77/537/EEC, 78/764/EEC, 80/720/EEC, 86/297/EEC, 86/298/EEC, 86/415/EEC, 87/402/EEC, 2000/25/EC, 2009/57/EC, 2009/58/EC, 2009/59/EC, 2009/60/EC, 2009/61/EC, 2009/63/EC, 2009/64/EC, 2009/66/EC, 2009/68/EC, 2009/75/EC, 2009/76/EC and 2009/144/EC shall be repealed with effect from 1 January 2016. 2. References to the repealed Directives shall be construed as references to this Regulation and shall be read, as regards Directive 2003/37/EC, in accordance with the correlation table set out in Annex III. Article 77 Amendment to Directive 2006/42/EC The first indent of point (e) of Article 1(2) of Directive 2006/42/EC is replaced by the following:  agricultural and forestry tractors, with the exclusion of machinery mounted on those vehicles,. Article 78 Entry into force and application 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 1 January 2016. From 22 March 2013, national authorities shall not refuse to grant EU type-approval or national type-approval for a new type of vehicle, or prohibit registration, placing on the market or entry into service of a new vehicle where the vehicle concerned complies with this Regulation and the delegated and implementing acts adopted pursuant to this Regulation, if a manufacturer so requests. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 5 February 2013. For the European Parliament The President M. SCHULZ For the Council The President L. CREIGHTON (1) OJ C 54, 19.2.2011, p. 42. (2) Position of the European Parliament of 20 November 2012 (not yet published in the Official Journal) and decision of the Council of 28 January 2013. (3) OJ L 171, 9.7.2003, p. 1. (4) OJ L 59, 27.2.1998, p. 1. (5) OJ L 157, 9.6.2006, p. 24. (6) OJ L 218, 13.8.2008, p. 30. (7) Council Decision 97/836/EC of 27 November 1997 (OJ L 346, 17.12.1997, p. 78). (8) OJ L 55, 28.2.2011, p. 13. (9) OJ L 191, 15.7.1974, p. 5. (10) OJ L 122, 8.5.1976, p. 1. (11) OJ L 262, 27.9.1976, p. 135. (12) OJ L 220, 29.8.1977, p. 38. (13) OJ L 255, 18.9.1978, p. 1. (14) OJ L 194, 28.7.1980, p. 1. (15) OJ L 186, 8.7.1986, p. 19. (16) OJ L 186, 8.7.1986, p. 26. (17) OJ L 240, 26.8.1986, p. 1. (18) OJ L 220, 8.8.1987, p. 1. (19) OJ L 173, 12.7.2000, p. 1. (20) OJ L 261, 3.10.2009, p. 1. (21) OJ L 198, 30.7.2009, p. 4. (22) OJ L 198, 30.7.2009, p. 9. (23) OJ L 198, 30.7.2009, p. 15. (24) OJ L 203, 5.8.2009, p. 19. (25) OJ L 214, 19.8.2009, p. 23. (26) OJ L 216, 20.8.2009, p. 1. (27) OJ L 201, 1.8.2009, p. 11. (28) OJ L 203, 5.8.2009, p. 52. (29) OJ L 261, 3.10.2009, p. 40. (30) OJ L 201, 1.8.2009, p. 18. (31) OJ L 27, 30.1.2010, p. 33. (32) OJ L 374, 27.12.2006, p. 10. (33) OJ L 263, 9.10.2007, p. 1. (34) OJ L 199, 28.7.2008, p. 1. ANNEX I LIST OF REQUIREMENTS FOR THE PURPOSES OF VEHICLE EU TYPE-APPROVAL Nr. Article Subject Regulatory act reference Motor vehicles Vehicle categories T1a T1b T2a T2b T3a T3b T 4.1a T4.1b (+) T 4.2a T 4.2b (+) T 4.3a T4.3b Ca Cb (++) Ra Rb Sa Sb 1 17(2)(a) Vehicle structure integrity RVFSR X X X X X X X X X X X X I I X X X X 2 17(2)(b) Maximum design speed, speed governor and speed limitation devices RVFSR X X X X X X X X X X X X I I NA NA NA NA 3 17(2)(b) Braking devices and trailer brake coupling RVBR X X X X X X X X X X X X X X X X X X 4 17(2)(b) Steering for fast tractors RVFSR (based on ECE 79 REV [new number]) Y NA X NA X NA X NA X NA X NA X NA I NA NA NA NA 5 17(2)(b) Steering RVFSR Y X NA X NA X NA X NA X NA X NA I NA NA NA NA NA 6 17(2)(b) Speedometer X X X X X X X X X X X X X X NA NA NA NA 7 17(2)(c) Field of vision and windscreen wipers RVFSR (based on ECE 71 REV. 1) Y X X X X X X X X X X X X I I NA NA NA NA 8 17(2)(c) Glazing RVFSR (based on ECE 43 Rev2 Am3 Sup11) X X X X X X X X X X X X I I NA NA NA NA 9 17(2)(c) Rear-view mirrors RVFSR Y X X X X NA X X X X X X X I I NA NA NA NA 10 17(2)(c) Driver information systems RVFSR Y X X X X X X X X X X X X I I NA NA NA NA 11 17(2)(d) Lighting, light signalling devices and their light sources RVFSR (based on ECE 3 Rev3 Am1 Sup11; ECE 4 Rev4 Sup14; ECE 5 Supplement 7 to the 02 series of amendments; ECE 6 Rev4 Sup17; ECE 7 Rev4 Sup15; ECE 19 Rev5 Sup1; ECE 23 Rev2 Sup15; ECE 31 Supplement 7 to the 02 series of amendments; ECE 37 Supplement 36 to the 03 series of amendments; ECE 38 Rev2 Sup14; ECE 98 Rev1 Sup11; ECE 99 Supplement 6 to the original version of the Regulation; ECE 112 01 series of amendments; ECE 113 Supplement 9 to the original version of the Regulation;) Y X X X X X X X X X X X X X X X X X X 12 17(2)(d) Lighting installation RVFSR (based on ECE 86 Am [new number]) X X X X X X X X X X X X I I X X X X 13 17(2)(e) Vehicle occupant protection, including interior fittings, head restraint, seat belts, vehicle doors RVFSR X X X X X X X X X X X X I I NA NA NA NA 14 17(2)(f) Vehicle exterior and accessories RVFSR X X X X X X X X X X X X X X X X X X 15 17(2)(g) Electro-magnetic compatibility RVFSR Y X X X X X X X X X X X X I I NA NA NA NA 16 17(2)(h) Audible warning device RVFSR Y X X X X X X X X X X X X I I NA NA NA NA 17 17(2)(i) Heating systems RVFSR Y X X X X X NA X X X X X X I I NA NA NA NA 18 17(2)(j) Devices to prevent unauthorised use RVFSR Y (only for T- and C-categories) X X X X X X X X X X X X I I Z Z X X 19 17(2)(k) Registration plate RVFSR X X X X X X X X X X X X I I X X X X 20 17(2)(k) Statutory plate and marking RVFSR X X X X X X X X X X X X I I X X X X 21 17(2)(l) Dimensions and trailer mass RVFSR X X X X X X X X X X X X I I X X X X 22 17(2)(l) Maximum laden mass RVFSR X X X X X X X X X X X X X X X X X X 23 17(2)(l) Ballast masses RVFSR X X X X NA NA X X X X X X I I NA NA NA NA 24 17(2)(m) Safety of electrical systems RVFSR X X X X X X X X X X X X X X X X X X 25 17(2)(a), 17(2)(m), 18(2)(l) Fuel tank RVFSR X X X X X X X X X X X X X X NA NA NA NA 26 17(2)(n) Rear protective structures RVFSR NA NA NA NA NA NA NA NA NA NA NA NA NA NA X X NA NA 27 17(2)(o) Lateral protection RVFSR NA NA NA NA NA NA NA NA NA NA NA NA NA NA NA X NA NA 28 17(2)(p) Load platforms RVFSR X X X X X X X X X X X X I I NA NA NA NA 29 17(2)(q) Towing devices RVFSR X X X X X X X X X X X X I I NA NA NA NA 30 17(2)(r) Tyres RVFSR (based on ECE 106 Am5 Sup6) X X X X X X X X X X X X NA NA X X X X 31 17(2)(s) Spray-suppression systems RVFSR Y NA X NA X NA X NA X NA X NA X NA NA NA X NA NA 32 17(2)(t) Reverse gear RVFSR X X X X X X X X X X X X X X NA NA NA NA 33 17(2)(u) Tracks RVFSR NA NA NA NA NA NA NA NA NA NA NA NA X X NA NA NA NA 34 17(2)(v) Mechanical couplings RVFSR X X X X X X X X X X X I I X X X X 35 18(2)(a) ROPS RVCR (test report alternative to the one within the application field of OECD Code 3, as amended) X X NA NA NA NA NA NA X X X X NA NA NA NA NA NA 36 18(2)(a) ROPS (track laid) RVCR (test report alternative to the one within the application field of OECD Code 8, as amended) NA NA NA NA NA NA NA NA NA NA NA NA X X NA NA NA NA 37 18(2)(a) ROPS (static testing) RVCR (test report alternative to the one within the application field of OECD Code 4, as amended) X X NA NA NA NA NA NA X X X X X X NA NA NA NA 38 18(2)(a) ROPS, Front-mounted (narrow-track tractors) RVCR (test report alternative to the one within the application field of OECD Code 6, as amended) NA NA X X X X NA NA NA NA X X NA NA NA NA NA NA 39 18(2)(a) ROPS, Rear-mounted (narrow-track tractors) RVCR (test report alternative to the one within the application field of OECD Code 7, as amended) NA NA X X X X NA NA NA NA X X NA NA NA NA NA NA 40 18(2)(b) FOPS, Falling Objects Protection Structure RVCR (test report alternative to the one within the application field of OECD Code 10, as amended) X X X X X X X X X X X X I I NA NA NA NA 41 18(2)(c) Passenger seats RVCR X X NA NA X X X X X X X X I I NA NA NA NA 42 18(2)(d) Drivers exposure to noise level RVCR X X X X X X X X X X X X X X NA NA NA NA 43 18(2)(e) Driving seat and position RVCR X X X X X X X X X X X X I I NA NA NA NA 44 18(2)(f) Operating space, access to the driving position RVCR X X X X X X X X X X X X I I NA NA NA NA 45 18(2)(g) Power take-offs RVCR X X X X X X X X X X X X X X NA NA NA NA 46 18(2)(h) Protection of drive components RVCR X X X X X X X X X X X X X X NA NA NA NA 47 18(2)(i) Seat-belt anchorages RVCR (test report alternative to the one within the application field of OECD Codes 3, 4, 6, 7, 8, as amended) X X X X X X X X X X X X I I NA NA NA NA 48 18(2)(j) Safety belts RVCR X X X X X X X X X X X X I I NA NA NA NA 49 18(2)(k) OPS, Protection against penetrating objects RVCR X X X X X X X X X X X X I I NA NA NA NA 50 18(2)(l) Exhaust system RVCR X X X X X X X X X X X X X X NA NA NA NA 51 18(2)(l), 18(2)(n), 18(2)(q), 18(4) Operators manual RVCR X X X X X X X X X X X X X X X X X X 52 18(2)(o) Controls, including in particular emergency and automatic stop devices RVCR X X X X X X X X X X X X I I NA NA NA NA 53 18(2)(p) Protection against mechanical hazards other than the ones mentioned in Article 18(2)(a), (b), (g), (k), including protection against rupture of pipes carrying fluids and uncontrolled movement of the vehicle RVCR X X X X X X X X X X X X I I Z Z X X 54 18(2)(r), 18(2)(p) Guards and protective devices RVCR X X X X X X X X X X X X I I Z Z X X 55 18(2)(l), 18(2)(s), 18(2)(q), 18(4) Information, warnings and markings RVCR X X X X X X X X X X X X I I Z Z X X 56 18(2)(t) Materials and products RVCR Y X X X X X X X X X X X X I I NA NA NA NA 57 18(2)(u) Batteries RVCR Y X X X X X X X X X X X X I I NA NA NA NA 58 18(4) Emergency exit RVCR X X X X X X X X X X X X I I NA NA NA 59 18(2)(l), 18(4) Cab ventilation and filtration system RVCR X X X X X X X X X X X X I I NA NA NA NA 60 18(4) Burning rate of cab material RVCR X X X X X X X X X X X X I I NA NA NA NA 61 19(2)(a) Pollutant emissions REPPR (emission stages from 2000/25/EC and 97/68/EC) X X X X X If in the Directives scope of application X If in the Directives scope of application X X X X X X X X NA NA NA NA 62 19(2)(b) Sound level (external) REPPR (limit values from 2009/63/EC) Y X X X X X X X X X X X X I I NA NA NA NA (+)= if such a subcategory is created under the category (++)= only for the subcategories corresponding to the b-indexed ones under T-category X= applicable I= same as for T according to the category Y= the relevant acts for motor vehicles are accepted as equivalent, as specified in the delegated act Z= applicable only to interchangeable towed equipment falling in R-category due to technically permissible maximum laden mass to the unladen mass equal to or greater than 3,0 (Article 3, definition 9) NA= not applicable RVFSR= Regulation on Vehicle Functional Safety Requirements (delegated act) RVCR= Regulation on Vehicle Construction Requirements (delegated act) REPPR= Regulation on Environmental and Propulsion Performance Requirements (delegated act) RVBR= Regulation on Vehicle Braking Requirements (delegated act) ANNEX II LIMITS FOR SMALL SERIES The number of units within a type to be made available on the market, registered or entered into service per year in each Member State shall not exceed the value shown below for the vehicle category in question. Category Units (for each type) T 150 C 50 ANNEX III Correlation table (referred to in Article 76) Directive 2003/37/EC This Regulation Article 1 Articles 1 and 2 Article 2 Article 3 Article 3 Articles 20 to 23 Article 4 Articles 22, 24 and 26 Article 5 Articles 29 to 31 Article 6 Articles 33 and 34 Article 7 Articles 5, 38 and 40 Article 8(1) Article 8(2) Article 38(2) Articles 35 to 37 and Article 39 Article 9 Article 37 Article 10 Article 39 Article 11 Articles 35 and 36 Article 12 Articles 49 and 50 Article 13 Articles 8 and 28 Article 14 Article 24 Article 15 Articles 41 to 48 Article 16 Articles 41 and 44 Article 17 Article 44 Article 18 Article 48 Article 19 Articles 68, 70 and 71 Article 20 Article 69 Article 21 Article 5 and Articles 57 to 67 Article 22  Article 23  Article 24  Article 25  Article 26 